


Recording requested by:
And when recorded mail to:
Greenberg Traurig, LLP
1200 17th Street, 24th Floor
Denver, Colorado 80202
Attention: Peter C. Kelley, Esq.
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING FROM ANY INSTRUMENT THAT TRANSFERS AN
INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS:
YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.

--------------------------------------------------------------------------------

SECOND DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING, AND ASSIGNMENT OF
LEASES AND RENTS SECURING GUARANTY
(TEXAS)
THIS SECOND DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING, AND ASSIGNMENT OF
LEASES AND RENTS SECURING GUARANTY (TEXAS) (this “Security Instrument”) is given
as of January 24, 2014, by THE GC NET LEASE (HOUSTON ENCLAVE) INVESTORS, LLC, a
Delaware limited liability company (“Grantor”), to CHICAGO TITLE INSURANCE
COMPANY (“Trustee”), for the use and benefit of THE VARIABLE ANNUITY LIFE
INSURANCE COMPANY, a Texas corporation (“VALIC”), and NATIONAL UNION FIRE
INSURANCE COMPANY OF PITTSBURGH, PA., a Pennsylvania corporation (“NUF”), as
co-lenders (collectively, “Beneficiary”).
ARTICLE 1
PARTIES, PROPERTY, AND DEFINITIONS
The following terms and references shall have the meanings indicated:
1.1    Beneficiary: The Beneficiary named in the introductory paragraph of this
Security Instrument, whose legal address is c/o AIG Investments, 777 South
Figueroa Street, 16th Floor, Los Angeles, California 90017, together with any
future holder of the Note.
1.2    First Security Instrument: That certain Deed of Trust, Security Agreement
Fixture Filing, and Assignment of Leases and Rents dated as of the date hereof,
given by Grantor to Beneficiary, and recorded on or about the date hereof in the
Official Records of Harris County, Texas, as amended, modified, amended and
restated, replaced or supplemented from time to time.
1.3    Grantor: The Grantor named in the introductory paragraph of this Security
Instrument (Secretary of State File No. 5316624), whose legal address is 2121
Rosecrans Avenue, Suite 3321, El Segundo, California 90245.
1.4    Loan: The loan from Beneficiary to Grantor evidenced by the Note.
1.5    Note: Collectively, (i) Grantor’s promissory note of even date herewith,
payable to the order of VALIC in the principal face amount of $20,140,200 (the
“VALIC Note”), and (ii) Grantor’s promissory note of even date herewith, payable
to the order of NUF in the principal face amount of $9,919,800 (the “NUF Note”)
(and in the aggregate collective amount of $30,060,000), together with all
renewals, extensions and modifications of such promissory notes, as the same may
be amended, modified, amended and restated, replaced or supplemented from time
to time. The NUF Note and the VALIC Note are also sometimes referred
collectively herein as the “Notes.” All terms and provisions of the Notes are
incorporated by this reference in this Security Instrument.
1.6    Property: All of Grantor’s right, title and interest (if any) in the
tract or tracts of land described in Exhibit A attached hereto, together with
all of Grantor’s right, title and interest (if any) in the “Property” as
described in the First Security Instrument.
1.7    Secured Guaranty: That certain Non-Recourse Secured Guaranty Agreement
(Texas Property Owner as Guarantor), of even date herewith, given by Grantor, as
guarantor, in favor of Beneficiary, as lender under the Other Loans.
1.8    Secured Obligations: All present and future obligations of Grantor to
Beneficiary evidenced by or contained in the Secured Guaranty, whether stated in
the form of promises, covenants, representations, warranties, conditions, or
prohibitions or in any other form.
1.9    Trustee: The Trustee named in the introductory paragraph of this Security
Instrument, whose address is 2828 Routh Street, Suite 800, Dallas, Texas 75201.

1



--------------------------------------------------------------------------------




All other initially capitalized terms that are used herein but that are not
otherwise defined in this Security Instrument shall have the meanings given to
such terms in the First Security Instrument.
ARTICLE 2
GRANTING CLAUSE
2.1    Grant to Trustee. FOR GOOD AND VALUABLE CONSIDERATION, including the
indebtedness herein recited and the trust herein created, the receipt of which
is hereby acknowledged, as security for the Secured Obligations, Grantor hereby
irrevocably grants, transfers, conveys and assigns the Property to Trustee, IN
TRUST, WITH POWER OF SALE, for the benefit and security of Beneficiary, and
subject to all provisions hereof.
2.2    Security Interest to Beneficiary. As additional security for the Secured
Obligations, Grantor hereby grants to Beneficiary a security interest in the
Property, Chattels and Intangible Personalty. To the extent any of the Property,
Chattels or Intangible Personalty may be or have been acquired with funds
advanced by Beneficiary under the Loan Documents, this security interest is a
purchase money security interest. This Security Instrument constitutes a
security agreement under the Uniform Commercial Code of the State (the “Code”)
with respect to any part of the Property, Chattels and Intangible Personalty
that may or might now or hereafter be or be deemed to be personal property,
fixtures or property other than real estate (all collectively hereinafter called
“Collateral”); all of the terms, provisions, conditions and agreements contained
in this Security Instrument pertain and apply to the Collateral as fully and to
the same extent as to any other property comprising the Property, and the
following provisions of this Section shall not limit the generality or
applicability of any other provisions of this Security Instrument but shall be
in addition thereto:
(a)    The Collateral shall be used by Grantor solely for business purposes, and
all Collateral (other than the Intangible Personalty) shall be installed upon
the real estate comprising part of the Property for Grantor’s own use or as the
equipment and furnishings furnished by Grantor, as landlord, to tenants of the
Property;
(b)    Subject to Section 5.7 below, the Collateral (other than the Intangible
Personalty) shall be kept at the real estate comprising a part of the Property,
and shall not be removed therefrom without the consent of Beneficiary (being the
Secured Party as that term is used in the Code); and the Collateral (other than
the Intangible Personalty) may be affixed to such real estate but shall not be
affixed to any other real estate;
(c)    No financing statement covering any of the Collateral or any proceeds
thereof is on file in any public office; and Grantor will, at its cost and
expense, upon demand, furnish to Beneficiary such further information and will
execute and deliver to Beneficiary such financing statements and other documents
in form satisfactory to Beneficiary and will do all such acts and things as
Beneficiary may at any time or from time to time reasonably request or as may be
necessary or appropriate to establish and maintain a perfected first-priority
security interest in the Collateral as security for the Secured Obligations,
subject to no adverse liens or encumbrances; and Beneficiary is hereby
authorized to execute and/or to file any such financing statements or other
documents; and Grantor will pay the cost of filing the same or filing or
recording such financing statements or other documents and this instrument in
all public offices wherever filing or recording is deemed by Beneficiary to be
necessary or desirable;
(d)    The terms and provisions contained in this Section and in Section 7.6 of
this Security Instrument shall, unless the context otherwise requires, have the
meanings and be construed as provided in the Code; and
(e)    This Security Instrument shall be effective as a financing statement
filed as a fixture filing with respect to all fixtures included within the
Property and is to be filed for record in the office of the recorder of each
county where any part of the Property (including said fixtures) is situated.
This Security Instrument shall also be effective as a financing statement
covering “As-extracted collateral” and accounts subject to Section 9-502(c) of
the Texas Business and Commerce Code and is to be filed for record in the real
property records. The mailing addresses of Grantor and the Beneficiary are set
forth in Article 1 of this Security Instrument. A carbon, photographic or other
reproduction of this Security Instrument or any financing statement relating to
this Security Instrument shall be sufficient as a financing statement. The
filing of this Security Instrument in the real property records of the county
where the Property is located shall constitute a fixture filing in accordance
with the Code. Information concerning the security interests created hereby may
be obtained at the addresses set forth in Article 1 of this Security Instrument.
Grantor is the “Debtor” and Beneficiary is the “Secured Party” (as those terms
are defined and used in the Code) insofar as this Security Instrument
constitutes a financing statement. The filing by Beneficiary of any other
financing statement relating to the Collateral shall not be construed to
diminish any right or priority to the Collateral hereunder.
(f)    Notwithstanding anything to the contrary contained in this Security
Instrument:
(i)    This Security Instrument, and all conveyances, assignments and grants of
security interests hereunder are subject and subordinate to the conveyances,
assignments and grants of security interests made in the First Security
Instrument;

2



--------------------------------------------------------------------------------




(ii)    Beneficiary agrees that this Security Instrument shall constitute a
Permitted Exception under the Security Instrument, and shall not trigger any
violation of the due on encumbrance provisions of the Security Instrument;
(iii)     In the event that Grantor complies with any representation, warranty,
agreement, undertaking, covenant or indemnity under the First Security
Instrument, Grantor shall be deemed to have complied with the corresponding or
duplicative representation, warranty, agreement, undertaking, covenant or
indemnity; and
(iv)     In the event that Beneficiary gives any approval, consent or waiver
with respect to any provision or matter set forth in or contemplated by the
First Security Instrument, Beneficiary shall be deemed to have given such
approval, consent or waiver with respect to any corresponding or duplicative
provision or matter set forth in or contemplated by this Security Instrument.
ARTICLE 3
GRANTOR’S REPRESENTATIONS AND WARRANTIES
3.1    Warranty of Title. Grantor represents and warrants to Beneficiary that:
(a)    Grantor has good and indefeasible fee simple title to the Property, and
such fee simple title is free and clear of all liens, encumbrances, security
interests and other claims whatsoever, subject only to the Permitted Exceptions,
and the First Security Instrument;
(b)    Grantor is the sole and absolute owner of the Chattels and the Intangible
Personalty, free and clear of all liens, encumbrances, security interests and
other claims whatsoever, subject only to the Permitted Exceptions, and the First
Security Instrument;
(c)    This Security Instrument is a valid and enforceable lien and security
interest on the Property, Chattels and Intangible Personalty, subject only to
the Permitted Exceptions and the First Security Instrument; and
(d)    Subject to the Permitted Exceptions, Trustee, for itself and its
successors and assigns, hereby agrees to warrant and forever defend, all and
singular all of the Property and property interests granted and conveyed
pursuant to this Security Instrument, against every person whomsoever lawfully
claiming, or to claim, the same or any part thereof.
The representations, warranties and covenants contained in this Section 3.1
shall survive foreclosure of this Security Instrument, and shall inure to the
benefit of and be enforceable by any person who may acquire title to the
Property, the Chattels, or the Intangible Personalty pursuant to any such
foreclosure.
3.2    Due Authorization. If Grantor is other than a natural person, then each
individual who executes this document on behalf of Grantor represents and
warrants to Beneficiary that such execution has been duly authorized by all
necessary corporate, partnership, limited liability company or other action on
the part of Grantor. Grantor represents that Grantor has obtained all consents
and approvals required in connection with the execution, delivery and
performance of this Security Instrument.
3.3    Other Representations and Warranties. Grantor represents and warrants to
Beneficiary as of the date hereof, as follows:
(a)    Grantor is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Delaware. Grantor is duly
authorized to transact business in and is in good standing under the laws of the
State of Texas. The sole Controlling Persons of Grantor are Guarantor, and GC
Member;
(b)    The execution, delivery and performance by Grantor of this Security
Instrument and the Secured Guaranty are within Grantor’s power and authority and
have been duly authorized by all necessary action;
(c)    This Security Instrument is, and the Secured Guaranty will, when
delivered hereunder, be valid and binding obligations of Grantor enforceable
against Grantor in accordance with their respective terms, except as limited by
equitable principles and bankruptcy, insolvency and similar laws affecting
creditors’ rights;
(d)    The execution, delivery and performance by Grantor of the Secured
Guaranty and this Security Instrument will not contravene any contractual or
other restriction binding on or affecting Grantor or any Controlling Person will
not constitute a default under Grantor’s operating agreement or other instrument
to which Grantor is a party or by which Grantor may be bound or affected and
will not result in or require the creation of any lien, security interest, other
charge or encumbrance (other than pursuant hereto) upon or with respect to any
of its properties;
(e)    The execution, delivery and performance by Grantor of the Secured
Guaranty and this Security Instrument does not violate or contravene any
applicable law;

3



--------------------------------------------------------------------------------




(f)    No authorization, approval, consent or other action by, and no notice to
or filing with, any court, governmental authority or regulatory body is required
for the due execution, delivery and performance by Grantor of any of the Secured
Guaranty and this Security Instrument or the effectiveness of any assignment of
any of Grantor’s rights and interests of any kind to Beneficiary;
(g)    No part of the Property, Chattels, or Intangible Personalty is in the
hands of a receiver, no application for a receiver is pending with respect to
any portion of the Property, Chattels, or Intangible Personalty, and no part of
the Property, Chattels, or Intangible Personalty is subject to any foreclosure
or similar proceeding;
(h)    Neither Grantor nor any Controlling Person has made any assignment for
the benefit of creditors, nor has Grantor or any Controlling Person filed, or
had filed against it, any petition in bankruptcy;
(i)    There is no pending or, to the best of Grantor’s knowledge, threatened,
litigation, action, proceeding or investigation, including, without limitation,
any condemnation proceeding, against Grantor, any Controlling Person or the
Property before any court, governmental or quasi-governmental, arbitrator or
other authority;
(j)    Grantor is a “non-foreign person” within the meaning of Sections 1445 and
7701 of the United States Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder;
(k)    Access to and egress from the Property are available and provided by
public streets, or valid easements appurtenant thereto and Grantor has no
knowledge of any federal, state, county, municipal or other governmental plans
to change the highway or road system in the vicinity of the Property or to
restrict or change access from any such highway or road to the Property;
(l)    All public utility services necessary for the operation of all
improvements constituting part of the Property for their intended purposes are
available at the boundaries of the land constituting part of the Property,
including water supply, storm and sanitary sewer facilities, and natural gas,
electric, telephone and cable television facilities;
(m)    The Property is located in the City of Houston, Texas, which City does
not have a Zoning Code. The development use and operation of the Property as it
is currently operated. The Property complies in all respects with all zoning
ordinances, regulations, requirements, conditions and restrictions, including
but not limited to deed restrictions and restrictive covenants, applicable to
the Property;
(n)    There are no special or other assessments for public improvements or
otherwise now affecting the Property, nor does Grantor know of any pending or
threatened special assessments affecting the Property or any contemplated
improvements affecting the Property that may result in special assessments.
There are no tax abatements or exceptions affecting the Property;
(o)    Grantor and each Controlling Person has filed all tax returns it is
required to have filed, and has paid all taxes as shown on such returns or on
any assessment received pertaining to the Property;
(p)    Grantor has not received any written notice from any governmental body
having jurisdiction over any part of the Property as to any violation of any
applicable law, or any notice from any insurance company or inspection or rating
bureau setting forth any requirements as a condition to the continuation of any
insurance coverage on or with respect to the Property or the continuation
thereof at premium rates existing at present which have not been remedied or
satisfied;
(q)    Neither Grantor nor any Controlling Person is in default, in any manner
which would adversely affect its properties, assets, operations or condition
(financial or otherwise), in the performance, observance or fulfillment of any
of the obligations, covenants or conditions set forth in any agreement or
instrument to which it is a party or by which it or any of its properties,
assets or revenues are bound;
(r)    Except as set forth in the Lease Certificate, there are no occupancy
rights (written or oral), Leases or tenancies presently affecting any part of
the Property. The Lease Certificate contains a true and correct description of
all Leases presently affecting the Property. No written or oral agreements or
understandings exist between Grantor and the tenants under the Leases described
in the Lease Certificate that grant such tenants any rights greater than those
described in the Lease Certificate or that are in any way inconsistent with the
rights described in the Lease Certificate;
(s)    There are no options to purchase, purchase contracts or other similar
agreements of any type (written or oral) presently affecting any part of the
Property;
(t)    There exists no brokerage agreement with respect to the purchase of any
part of the Property;
(u)    Except as otherwise disclosed to Beneficiary in writing prior to the date
hereof, (i) there are no contracts presently affecting the Property
(“Contracts”) having a term in excess of one hundred eighty (180) days or not
terminable by Grantor (without penalty) on thirty (30) days’ notice; (ii)
Grantor has heretofore delivered to Beneficiary true and correct copies of each
of the Contracts together with all amendments thereto; (iii) Grantor is not in
default of any obligations under any of the

4



--------------------------------------------------------------------------------




Contracts; and (iv) the Contracts represent the complete agreement between
Grantor and such other parties as to the services to be performed or materials
to be provided thereunder and the compensation to be paid for such services or
materials, as applicable, and except as otherwise disclosed herein, such other
parties possess no unsatisfied claims against Grantor. Grantor is not in default
under any of the Contracts and no event has occurred which, with the passing of
time or the giving of notice, or both, would constitute a default under any of
the Contracts;
(v)    Grantor or its tenants have obtained all Permits necessary for the
operation, use, ownership, development, occupancy and maintenance of the
Property as it is currently being operated. None of the Permits has been
suspended or revoked, and all of the Permits are in full force and effect and
are fully paid for, and Grantor has made or will make application for renewals
of any of the Permits prior to the expiration thereof;
(w)    All insurance policies held by Grantor relating to or affecting the
Property are in full force and effect and shall remain in full force and effect
until all Secured Obligations are satisfied. Grantor has not received any notice
of default or notice terminating or threatening to terminate any such insurance
policies. Grantor has made or will make application for renewals of any of such
insurance policies prior to the expiration thereof;
(x)    Grantor currently complies with ERISA. Neither the making of the Loan nor
the exercise by Beneficiary of any of its rights under the Loan Documents
constitutes or will constitute a non-exempt, prohibited transaction under ERISA;
and
(y)    Grantor’s exact legal name is correctly set out in the introductory
paragraph of this Security Instrument. Grantor’s Secretary of State File Number
is correctly set forth in the definition of “Grantor” set forth in Article 1
hereof. Grantor’s location (as such term is used in Section 5.8 hereof) is the
State of Delaware.
3.4    Continuing Effect. Grantor shall be liable to Beneficiary for any damage
suffered by Beneficiary if any of the foregoing representations are inaccurate
as of the date hereof, regardless when such inaccuracy may be discovered by, or
result in harm to, Beneficiary. Grantor further represents and warrants that the
foregoing representations and warranties, as well as all other representations
and warranties of Grantor to Beneficiary relative to the Loan Documents shall
survive termination of this Security Instrument.
ARTICLE 4
GRANTOR’S AFFIRMATIVE COVENANTS
4.1    Intentionally Deleted.
4.2    Performance of Secured Obligations. Grantor will promptly perform and
comply with all other covenants, conditions, and prohibitions required of
Grantor by the terms of the Secured Guaranty.
4.3    Other Encumbrances. Grantor will promptly perform and comply with all
covenants, conditions, and prohibitions required of Grantor in connection with
any other encumbrance affecting the Property, the Chattels, or the Intangible
Personalty, or any part thereof, or any interest therein, regardless of whether
such other encumbrance is superior or subordinate to the lien hereof.
4.4    Payment of Taxes.
(a)    Property Taxes. Grantor will (i) pay or cause to be paid, before
delinquency, all taxes and assessments, general or special, which may be levied
or imposed at any time against Grantor’s interest and estate in the Property,
the Chattels, or the Intangible Personalty, and (ii) within thirty (30) days
after each payment of any such tax or assessment, Grantor will deliver to
Beneficiary, without notice or demand, an official receipt for such payment if
issued by the taxing authority and if not, cancelled checks or other reasonable
evidence of payment. At Beneficiary’s option, Beneficiary may retain the
services of a firm to monitor the payment of all taxes and assessments relating
to the Property, the cost of which shall be borne by Grantor.
(b)    Intentionally Deleted.
(c)    Intangible Taxes. If by reason of any statutory or constitutional
amendment or judicial decision adopted or rendered after the date hereof, any
tax, assessment, or similar charge is imposed against Beneficiary, or against
any interest of Beneficiary in any real or personal property encumbered hereby
(but excluding any taxes in the nature of income taxes on the overall income or
profits of Beneficiary to which Beneficiary may be subject), Grantor will pay
such tax, assessment, or other charge before delinquency and will pay to
Beneficiary any and all costs, expenses, or diminution of income incurred by
Beneficiary in connection therewith. In the event Grantor is unable to do so,
either for economic reasons or because the legal provisions or decisions
creating such tax, assessment or charge forbid Grantor from doing so, then the
Note will, at Beneficiary’s option, become due and payable in full upon ninety
(90) days’ notice to Grantor, without prepayment premium or penalty.
(d)    Right to Contest. Notwithstanding any other provision of this
Section 4.4, Grantor will not be deemed to be in default solely by reason of
Grantor’s failure to pay any tax, assessment or similar governmental charge so
long as, in Beneficiary’s judgment, each of the following conditions is
satisfied:

5



--------------------------------------------------------------------------------




(i)    Grantor and/or Schlumberger Tenant is engaged in and diligently pursuing
in good faith administrative or judicial proceedings appropriate to contest the
validity or amount of such tax, assessment, or charge; and
(ii)    The payment of such tax, assessment, or charge would necessarily and
materially prejudice Grantor’s and/or Schlumberger Tenant’s prospects for
success in such proceedings; and
(iii)    Nonpayment of such tax, assessment, or charge will not result in the
loss or forfeiture of any property encumbered hereby or any interest of
Beneficiary therein; and
(iv)    Grantor deposits or causes to be deposited with Beneficiary, as security
for such payment which may ultimately be required, a sum equal to the amount of
the disputed tax, assessment or charge plus the interest, penalties, advertising
charges, and other costs which Beneficiary estimates are likely to become
payable if such contest is unsuccessful.
If Beneficiary determines that any one or more of such conditions is not
satisfied or is no longer satisfied, Grantor will pay the tax, assessment, or
charge in question, together with any interest and penalties thereon, within ten
(10) days after Beneficiary gives notice of such determination.
4.5    Maintenance of Insurance.
(a)    Coverages Required. Grantor shall maintain or cause to be maintained,
with insurance companies or associations satisfying the requirements of the
Insurance Agreement, all insurance required under the terms of the Insurance
Agreement, and shall comply with each and every covenant and agreement contained
in the Insurance Agreement, the provisions of which are hereby incorporated by
this reference.
(b)    Intentionally Deleted.
(c)    Intentionally Deleted.
(d)    Application of Hazard Insurance Proceeds. Grantor shall promptly notify
Beneficiary of any damage or casualty to all or any portion of the Property or
Chattels. Beneficiary may participate in all negotiations and appear and
participate in all judicial arbitration proceedings concerning any insurance
proceeds which may be payable as a result of such casualty or damage, and may,
in Beneficiary’s sole discretion, compromise or settle, in the name of
Beneficiary, Grantor, or both any claim for any such insurance proceeds. Any
such insurance proceeds shall be paid to Beneficiary and shall be applied first
to reimburse Beneficiary for all costs and expenses, including attorneys’ fees,
incurred by Beneficiary in connection with the collection of such insurance
proceeds. The balance of any insurance proceeds received by Beneficiary with
respect to an insured casualty may (subject to the terms of any Approved Lease
or subordination, non-disturbance and attornment agreement), in Beneficiary’s
sole discretion, either (i) be retained and applied by Beneficiary toward
payment of the Secured Obligations, or (ii) be paid over, in whole or in part
and subject to such conditions as Beneficiary may impose, to Grantor to pay for
repairs or replacements necessitated by the casualty; provided, however, that if
all of the Secured Obligations have been performed or are discharged by the
application of less than all of such insurance proceeds, then any remaining
proceeds will be paid over to Grantor. Notwithstanding the preceding sentence,
if (A) no Default or Event of Default shall exist hereunder, and (B) the
proceeds received by Beneficiary (together with any other funds delivered by
Grantor to Beneficiary for such purpose) shall be sufficient, in Beneficiary’s
reasonable judgment, to pay for any restoration necessitated by the casualty,
and (C) the cost of such restoration shall not exceed $500,000.00, and (D) such
restoration can be completed, in Beneficiary’s judgment, at least ninety (90)
days prior to the maturity date of the Note, then Beneficiary shall apply such
proceeds as provided in clause (ii) of the preceding sentence. Beneficiary will
have no obligation to see to the proper application of any insurance proceeds
paid over to Grantor, nor will any such proceeds received by Beneficiary bear
interest or be subject to any other charge for the benefit of Grantor.
Beneficiary may, prior to the application of insurance proceeds, commingle them
with Beneficiary’s own funds and otherwise act with regard to such proceeds as
Beneficiary may determine in Beneficiary’s sole discretion. Notwithstanding
anything to the contrary set forth in this Security Instrument, Beneficiary
agrees that for so long as the Schlumberger Lease is in full force and effect,
the disposition of insurance proceeds for damage or casualty to all or any
portion of the Property and restoration of the Property relating thereto shall
be governed by the terms and conditions set forth in the Schlumberger Lease to
the extent that such Schlumberger Lease conflicts with the provisions of this
Security Instrument.
(e)    Successor’s Rights. Any person who acquires title to the Property or the
Chattels upon foreclosure hereunder will succeed to all of Grantor’s rights
under all policies of insurance maintained pursuant to this Section.
(f)    TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE
NOTICE. (A) GRANTOR IS REQUIRED TO (i) KEEP THE PROPERTY INSURED AGAINST DAMAGE
IN THE AMOUNT SPECIFIED HEREIN; (ii) PURCHASE THE INSURANCE FROM AN INSURER THAT
IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES
INSURER OR OTHERWISE AS PROVIDED HEREIN; AND (iii) NAME BENEFICIARY AS THE
PERSON TO BE PAID UNDER THE POLICY IN THE EVENT OF A LOSS AS PROVIDED

6



--------------------------------------------------------------------------------




HEREIN; (B) SUBJECT TO THE PROVISIONS HEREOF, GRANTOR MUST, IF REQUIRED BY
BENEFICIARY, DELIVER TO BENEFICIARY A COPY OF THE POLICY AND PROOF OF THE
PAYMENT OF PREMIUMS; AND (C) SUBJECT TO THE PROVISIONS HEREOF, IF GRANTOR FAILS
TO MEET ANY REQUIREMENT LISTED IN THE FOREGOING SUBPARTS (A) OR (B), BENEFICIARY
MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON BEHALF OF GRANTOR AT GRANTOR’S
EXPENSE.
4.6    Maintenance and Repair of Property and Chattels. Grantor will at all
times maintain or cause the maintenance of the Property and the Chattels in good
condition and repair, will diligently prosecute or cause the prosecution of the
completion of any building or other improvement which is at any time in the
process of construction on the Property, and will (subject to the terms of the
Leases) promptly repair, restore, replace, or rebuild, or cause the repair,
restoration, replacement or rebuilding of, any part of the Property or the
Chattels which may be affected by any casualty or any public or private taking
or injury to the Property or the Chattels. All costs and expenses arising out of
the foregoing shall be paid by Grantor (or Grantor shall cause the same to be so
paid) whether or not the proceeds of any insurance or eminent domain shall be
sufficient therefor. Grantor will comply with, or cause the compliance with (or
obtain a legally enforceable variance therefrom), all statutes, ordinances, and
other governmental or quasi‑governmental requirements and private covenants
relating to the ownership, construction, use, or operation of the Property,
including but not limited to any environmental or ecological requirements;
provided, that so long as Grantor is not otherwise in default hereunder, Grantor
may, upon providing Beneficiary with security reasonably satisfactory to
Beneficiary, proceed diligently and in good faith to contest the validity or
applicability of any such statute, ordinance, or requirement. Subject to the
rights of tenants under the Leases, Beneficiary and any person authorized by
Beneficiary may enter and inspect the Property at all reasonable times, and may
inspect the Chattels, wherever located, at all reasonable times. Notwithstanding
anything to the contrary set forth in this Security Instrument or any other Loan
Document, Beneficiary agrees that for so long as the Schlumberger Lease is in
full force and effect, to the extent Schlumberger Tenant is obligated to perform
certain Property-related operation and maintenance obligations that Grantor is
obligated to perform pursuant to the Loan Documents, then Grantor shall perform
or cause Schlumberger Tenant to perform such obligations; provided, however,
that the forgoing is not intended to limit Grantor’s liability to Beneficiary
for any breach of or default under the Loan Documents if such obligations are
not performed.
4.7    Leases. Grantor shall timely pay and perform each of its obligations
under or in connection with the Leases, and shall otherwise pay such sums and
take such action as shall be necessary or required in order to maintain each of
the Leases in full force and effect in accordance with its terms. Grantor shall
immediately furnish to Beneficiary copies of any notices given to Grantor by the
lessee under any Lease, alleging the default by Grantor in the timely payment or
performance of its obligations under such Lease and any subsequent communication
related thereto. Grantor shall also promptly furnish to Beneficiary copies of
any notices given to Grantor by the lessee under any Lease, extending the term
of any Lease, requiring or demanding the expenditure of any sum by Grantor (or
demanding the taking of any action by Grantor), or relating to any other
material obligation of Grantor under such Lease and any subsequent communication
related thereto. Grantor agrees that during the existence of any Event of
Default, Beneficiary may advance any sum or take any action which Beneficiary
believes is necessary or required to maintain the Leases in full force and
effect, and all such sums advanced by Beneficiary, together with all costs and
expenses incurred by Beneficiary in connection with action taken by Beneficiary
pursuant to this Section, shall be due and payable by Grantor to Beneficiary
upon demand, shall bear interest until paid at the Default Rate (as defined in
the Note), and shall be secured by this Security Instrument.
4.8    Eminent Domain; Private Damage. If all or any part of the Property is
taken or damaged by eminent domain or any other public or private action,
Grantor will notify Beneficiary promptly of the time and place of all meetings,
hearings, trials, and other proceedings relating to such action. Beneficiary may
participate in all negotiations and appear and participate in all judicial or
arbitration proceedings concerning any award or payment which may be due as a
result of such taking or damage, and may, in Beneficiary’s reasonable
discretion, compromise or settle, in the names of both Grantor and Beneficiary,
any claim for any such award or payment. Any such award or payment is to be paid
to Beneficiary and will be applied first to reimburse Beneficiary for all costs
and expenses, including attorneys’ fees, incurred by Beneficiary in connection
with the ascertainment and collection of such award or payment. The balance, if
any, of such award or payment may, in Beneficiary’s sole discretion, either (a)
be retained by Beneficiary and applied toward the Secured Obligations, or (b) be
paid over, in whole or in part and subject to such conditions as Beneficiary may
impose, to Grantor for the purpose of restoring, repairing, or rebuilding any
part of the Property affected by the taking or damage. Notwithstanding the
preceding sentence, if (i) no Default or Event of Default shall have occurred
and be continuing hereunder, and (ii) the proceeds received by Beneficiary
(together with any other funds delivered by Grantor to Beneficiary for such
purpose) shall be sufficient, in Beneficiary’s reasonable judgment, to pay for
any restoration necessitated by the taking or damage, and (iii) the cost of such
restoration shall not exceed $500,000.00, and (iv) such restoration can be
completed, in Beneficiary’s judgment, at least ninety (90) days prior to the
maturity date of the Note, and (v) the remaining Property shall constitute, in
Beneficiary’s sole judgment, adequate security for the Secured Obligations, then
Beneficiary shall apply such proceeds as provided in clause (b) of the preceding
sentence. Grantor’s duty to pay the Note in accordance with its terms and to
perform the other Secured Obligations will not be suspended by the pendency or
discharged by the conclusion of any proceedings for the collection of any such
award or payment, and any reduction in the Secured Obligations resulting from
Beneficiary’s application of any such award or payment will take effect only
when Beneficiary receives such award or payment. If this Security Instrument has
been foreclosed prior to Beneficiary’s receipt of such award or payment,
Beneficiary may nonetheless retain such award or payment to the extent required
to reimburse Beneficiary for all costs and expenses, including attorneys’ fees,
incurred in connection therewith, and to discharge any deficiency remaining with
respect to the Secured Obligations. Notwithstanding anything to the contrary

7



--------------------------------------------------------------------------------




set forth in this Security Instrument, Beneficiary agrees that for so long as
the Schlumberger Lease is in full force and effect, the disposition of awards or
payments resulting from any condemnation or eminent domain taking of all or any
portion of the Property and restoration of the Property relating thereto shall
be governed by the terms and conditions set forth in the Schlumberger Lease to
the extent that such Schlumberger Lease conflicts with the provisions of this
Security Instrument.
4.9    Mechanics’ Liens. Grantor will keep (or cause others to keep) the
Property free and clear of all liens and claims of liens by contractors,
subcontractors, mechanics, laborers, materialmen, and other such persons, and
will cause any recorded statement of any such lien to be released of record
within forty-five (45) days after the recording thereof. Notwithstanding the
preceding sentence, however, Grantor will not be deemed to be in default under
this Section if and so long as Grantor or any tenant under a Lease (a) contests
in good faith the validity or amount of any asserted lien and diligently
prosecutes or defends an action appropriate to obtain a binding determination of
the disputed matter, and (b) provides Beneficiary with such security as
Beneficiary may require to protect Beneficiary against all loss, damage, and
expense, including attorneys’ fees, which Beneficiary might incur if the
asserted lien is determined to be valid.
4.10    Defense of Actions. Grantor will defend, at Grantor’s expense, any
action, proceeding or claim which affects any property encumbered hereby or any
interest of Beneficiary in such property or in the Secured Obligations, and will
indemnify and hold Beneficiary harmless for, from and against all losses,
damages, claims, liabilities, obligations, judgments, liens, demands, actions,
suits, cost, or expense, including attorneys’ fees, which Beneficiary may incur
in connection therewith. IT IS THE EXPRESS INTENTION OF GRANTOR AND BENEFICIARY
THAT THE INDEMNITY SET FORTH IN THIS SECTION SHALL COVER ACTIONS, PROCEEDINGS OR
CLAIMS THAT ARISE FROM THE NEGLIGENCE (EXCLUDING GROSS NEGLIGENCE) OF THE
INDEMNIFIED PARTY.
4.11    Expenses of Enforcement. Grantor will pay all costs and expenses,
including attorneys’ fees, which Beneficiary may incur in connection with any
effort or action (whether or not litigation or foreclosure is involved) to
enforce or defend Beneficiary’s rights and remedies under the Secured Guaranty,
including but not limited to all attorneys’ fees, appraisal fees, consultants’
fees, and other expenses incurred by Beneficiary in securing title to or
possession of, and realizing upon, any security for the Secured Obligations. All
such costs and expenses (together with interest thereon at the Default Rate from
the date incurred) shall constitute part of the Secured Obligations, and may be
included in the computation of the amount owed to Beneficiary for purposes of
foreclosing or otherwise enforcing this Security Instrument.
4.12    Financial Reports. Grantor will comply with the reporting requirements
set forth in the Secured Guaranty.
4.13    Priority of Leases. To the extent Grantor has the right, under the terms
of any Lease, to make such Lease subordinate to the lien hereof, Grantor will,
at Beneficiary’s request and Grantor’s expense, take such action as may be
required to effect such subordination. Conversely, Grantor will, at
Beneficiary’s request and Grantor’s expense, take such action as may be
necessary to subordinate the lien hereof to any future Lease designated by
Beneficiary.
4.14    Inventories; Assembly of Chattels. Grantor will, from time to time at
the request of Beneficiary, supply Beneficiary with a current inventory of the
Chattels and the Intangible Personalty, in such detail as Beneficiary may
require. Upon the occurrence of any Event of Default hereunder, Grantor will at
Beneficiary’s request assemble the Chattels and make them available to
Beneficiary at any place designated by Beneficiary which is reasonably
convenient to both parties.
4.15    Compliance with Laws, Etc.. Grantor shall comply in all material
respects or cause compliance in all material respects with (or obtain a legally
enforceable variance therefrom) all applicable laws, rules, regulations and
orders, such compliance to include, without limitation, maintaining all Permits
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon Grantor or the Property.
4.16    Records and Books of Account. Grantor shall keep accurate and complete
records and books of account, in which complete entries will be made in
accordance with generally accepted accounting principles consistently applied,
reflecting all financial transactions relating to the Property, including, but
not limited to, records adequate to correctly reflect all items required in
order to determine all Gross Receipts (as such term is used in the Cash
Collateral Agreement).
4.17    Inspection Rights. At any reasonable time, and from time to time,
Grantor shall permit Beneficiary, or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and subject to the rights of tenants under the Leases, visit the Property
and to discuss with Grantor the affairs, finances and accounts of Grantor.
4.18    Change of Grantor’s Address or State of Organization. Grantor shall
promptly notify Beneficiary if changes are made in Grantor’s address from that
set forth in Section 9.10 hereof, or if Grantor shall either change its
“location” (as such term is used in Section 5.8 hereof), its state of
organization or if Grantor shall organize in any state other than the State of
Delaware.
4.19    Further Assurances; Estoppel Certificates. Grantor will execute and
deliver to Beneficiary upon demand, and pay the costs of preparation and
recording thereof, any further documents which Beneficiary may request to
confirm or perfect the liens and security interests created or intended to be
created hereby, or to confirm or perfect any evidence of the Secured
Obligations. Grantor will

8



--------------------------------------------------------------------------------




also, within twenty (20) days after any request by Beneficiary, deliver to
Beneficiary a signed and acknowledged statement certifying to Beneficiary, or to
any proposed transferee of the Secured Obligations, (a) the balance of
principal, interest, and other sums then outstanding under the Note, and (b)
whether Grantor claims to have any offsets or defenses with respect to the
Secured Obligations and, if so, the nature of such offsets or defenses.
4.20    Costs of Closing. Grantor shall on demand pay directly or reimburse
Beneficiary for any costs or expenses pertaining to the closing of the Loan,
including, but not limited to, fees of counsel for Beneficiary, costs and
expenses for which invoices were not available at the closing of the Loan, or
costs and expenses which are incurred by Beneficiary after such closing,
including, without limitation, costs or expenses incurred to obtain originals or
copies of recorded or filed Loan Documents and UCC financing statements. All
such costs and expenses (together with interest thereon at the Default Rate from
the date incurred by Beneficiary) shall constitute a part of the Secured
Obligations, and may be included in the computation of the amount owed to
Beneficiary for purposes of foreclosing or otherwise enforcing this Security
Instrument.
4.21    Fund for Electronic Transfer. All monthly payments of principal and
interest on the Note, and impound deposits under this Security Instrument, shall
be made by Grantor by electronic funds transfer from a bank account established
and maintained by Grantor for such purpose. Grantor shall establish and maintain
such an account until the Note is fully paid and shall direct the depository of
such account in writing to so transmit such payments on or before the respective
due dates to the account of Beneficiary as shall be designated by Beneficiary in
writing.
4.22    Use. Grantor shall use the Property solely for office, commercial and/or
incidental or ancillary uses, and for such other uses that are permitted under
Leases approved by Beneficiary in writing, and for no other use or purpose.
4.23    Management. The Property shall be managed by Griffin Capital Essential
Asset Property Management, LLC, a Delaware limited liability company (“Property
Manager”) under a management agreement previously delivered to, and approved, by
Beneficiary (the “Management Agreement”) and sub-managed by Piedmont Office
Management, LLC, a Georgia limited liability company (“Sub-Manager”) under a
sub-management agreement previously delivered to and approved by Beneficiary
(the “Sub-Management Agreement”). Grantor shall not permit any amendment to or
modification of the Management Agreement or the Sub-Management Agreement, or
management of the Property by any person or entity other than Property Manager
or Sub-Manager, without the prior written consent of Beneficiary.
4.24    Intentionally Deleted.
4.25    General Indemnity. Grantor agrees that while Beneficiary has no
liability to any person in tort or otherwise as lender and that Beneficiary is
not an owner or operator of the Property, Grantor shall, at its sole expense,
protect, defend, release, indemnify and hold harmless the Indemnified Parties
(defined below) for, from and against any Losses (defined below) imposed on,
incurred by, or asserted against the Indemnified Parties, directly or
indirectly, arising out of or in connection with the Property, Loan, or Loan
Documents; provided, however, that the foregoing shall not apply (a) to any
Losses caused by the gross negligence or willful misconduct of the Indemnified
Parties or (b) provided no Event of Default then exists, to any disputes among
the Indemnified Parties not caused in whole or in part by a breach of Grantor’s
obligations under the Loan Documents. The term “Losses” shall mean any claims,
suits, liabilities (including strict liabilities), actions, proceedings,
obligations, debts, damages, losses (including, without limitation, unrealized
loss of value of the Property caused in whole or in part by a breach of any of
Grantor’s obligations under the Loan Documents, or arising by reason of any
third-party claim asserted against any of the Indemnified Parties, but not due
to the gross negligence or willful misconduct of such Indemnified Party),
demands, costs, expenses, fines, penalties, charges, fees, judgments, awards,
and amounts paid in settlement of whatever kind including attorneys’ fees and
all other costs of defense. The term “Indemnified Parties” shall mean (a)
Beneficiary, (b) any prior owner or holder of the Note, (c) any existing or
prior servicer of the Loan, (d) Trustee, (e) the officers, directors,
shareholders, partners, members, employees and trustees of any of the foregoing,
and (f) the heirs, legal representatives, successors and assigns of each of the
foregoing. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE FOREGOING INDEMNITIES
SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO LOSSES WHICH IN WHOLE OR
IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER)
INDEMNIFIED PARTY OR ANY STRICT LIABILITY, BUT NOT THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.
4.26    Duty to Defend, Costs and Expenses. Upon request, whether Grantor’s
obligation to indemnify Beneficiary arises under Section 4.25 above or elsewhere
in the Loan Documents, Grantor shall defend the Indemnified Parties (in
Grantor’s or the Indemnified Parties’ names) by attorneys and other
professionals approved by the Indemnified Parties; provided, however, if and to
the extent Grantor has no right to approve such counsel, counsel appointed by
Grantor’s insurance carrier shall be deemed acceptable to Indemnified Parties.
Notwithstanding the foregoing, the Indemnified Parties may, in their sole
discretion, engage their own attorneys and professionals to defend or assist
them and, at their option, their attorneys shall control the resolution of any
claims or proceedings. Upon demand, Grantor shall pay or, in the sole discretion
of the Indemnified Parties, reimburse the Indemnified Parties for all Losses
imposed on, incurred by, or asserted against the Indemnified Parties by reason
of any items set forth in Section 4.25 above and/or the enforcement or
preservation of the Indemnified Parties’ rights under the Loan Documents. Any
amount payable to the Indemnified Parties under this Section shall (a) be deemed
a demand obligation, (b) be part of the Secured Obligations, (c) bear interest
from the date of demand at the Default Rate until paid if not paid on demand,
and (d) be secured by this Security Instrument.

9



--------------------------------------------------------------------------------




ARTICLE 5
GRANTOR’S NEGATIVE COVENANTS
5.1    Waste and Alterations. Grantor will not commit or permit any (a) physical
waste with respect to the Property or the Chattels and (b) Grantor shall not
cause or permit any part of the Property, including but not limited to any
building, structure, parking lot, driveway, landscape scheme, timber, or other
ground improvement, to be removed, demolished, or materially altered without the
prior written consent of Beneficiary, subject in each instance to the terms of
the Leases.
5.2    Zoning and Private Covenants. Grantor will not initiate, join in, or
consent to any change in any zoning ordinance or classification, any change in
the “zone lot” or “zone lots” (or similar zoning unit or units) presently
comprising the Property, any transfer of development rights, any change in any
private restrictive covenant, or any change in any other public or private
restriction limiting or defining the uses which may be made of the Property or
any part thereof, without the prior written consent of Beneficiary. If under
applicable zoning provisions the use of all or any part of the Property is or
becomes a nonconforming use, Grantor will not cause such use to be discontinued
or abandoned without the prior written consent of Beneficiary, and Grantor will
use commercially reasonable efforts to prevent the tenant under any Lease from
discontinuing or abandoning such use.
5.3    Interference with Leases.
(a)    Grantor will neither do, nor neglect to do, anything which may cause or
permit the termination of any Lease of all or any part of the Property, or cause
or permit the withholding or abatement of any rent payable under any such Lease.
(b)    Without Beneficiary’s prior written consent, which may be granted or
withheld in Beneficiary’s sole discretion, Grantor shall not enter into or
modify (including without limitation modifications relating to the financial
covenants or any financial reporting requirements) any Lease of all or any part
of the Property. Any lease, lease modification, lease amendment or lease
termination (“Lease Transaction”) for which Beneficiary’s consent is required
under the Loan Documents shall be deemed approved by Beneficiary if (i) prior to
finalizing negotiations for such Lease Transaction, Grantor has submitted to
Beneficiary an approval request package (“Approval Package”) with respect to
such Lease Transaction containing a letter requesting Beneficiary’s approval
(and containing a signature line on which Beneficiary may evidence its approval
of such Lease Transaction) and notifying Beneficiary, in bold enlarged type,
that Beneficiary’s approval will be deemed given if it fails to respond within
ten (10) Business Days after its receipt of such Approval Package, and
Beneficiary thereafter fails to respond within ten (10) Business Days after its
receipt of such Approval Package; provided, however, that Grantor shall supply
Beneficiary with any other information reasonably requested by Beneficiary with
respect to such proposed Lease Transaction within five (5) Business Days after
Beneficiary’s receipt of the Approval Package, in which event Beneficiary’s
approval shall be deemed given if Beneficiary has not disapproved or approved
the Approval Package within ten (10) Business Days after the last to arrive of
the proposed Approval Package and any additional information so requested by
Beneficiary. Each Approval Package shall contain a description of all of the
principal terms of the proposed Lease Transaction, a description of the tenant
and its controlling constituents and (with respect to new leases or
modifications/amendments) Grantor’s reasonably detailed analysis of the tenant’s
creditworthiness (with respect to new leases or modifications/amendments), and a
copy of any and all term sheets or letters of intent executed in connection with
such Lease Transaction, together with the proposed forms of definitive
documentation. Grantor shall deliver to Beneficiary copies of all Leases or
modifications promptly upon execution and delivery thereof.
(c)    Except with the prior written consent of Beneficiary, which may be
granted or withheld in Beneficiary’s sole discretion, Grantor will not (i)
collect rent from all or any part of the Property for more than one month in
advance, (ii) assign the rents from the Property or any part thereof, or (iii)
consent to the cancellation or surrender of all or any part of any Lease, except
that Grantor may in good faith terminate any Lease for nonpayment of rent or
other material breach by the tenant.
(d)    Without limiting the generality of the foregoing, whether or not
Beneficiary’s consent to the cancellation or surrender of any Lease is required
hereunder, (i) Grantor shall notify Beneficiary in writing of any cancellation
penalties or other consideration as and when received by Grantor in connection
with such cancellation or surrender (the “Termination Fees”), which written
notice must be delivered to Beneficiary within five (5) days of the payment by
the applicable tenant of any such Termination Fees to Grantor, and (ii) at
Beneficiary’s sole option, Beneficiary shall be entitled to (A) require that
Grantor enter into the TI/LC Reserve (as defined in the Vacancy Risk Agreement)
with Beneficiary and deposit such Termination Fees into the TI/LC Reserve, and
(B) impose such restrictions and conditions on the timing and amount of
disbursements of the Termination Fees from such reserve as Beneficiary may
require in its reasonable discretion, including, without limitation the
conditions described in Section 6 of the TI/LC Reserve Agreement.
(e)    Subject to Beneficiary’s approval of each Lease, in any circumstance
where, pursuant to the terms of the Lease, Grantor’s consent to any action under
such Lease shall not be unreasonably withheld or delayed, and such action
requires the consent of Beneficiary, Beneficiary’s consent to such action shall
likewise not be unreasonably withheld or delayed. In addition, Beneficiary’s
consent to such action shall be subject to the deemed approval provisions
described in Section 5.3(b) above.

10



--------------------------------------------------------------------------------




5.4    Transfer or Further Encumbrance of Property.
(a)    Except as permitted in Section 5.4 of the First Security Instrument
(which provisions of Section 5.4 of the First Security Instrument are
incorporated herein by reference as if set forth herein in full, and shall
survive any foreclosure, reconveyance or release of the First Security
Instrument as continuing provisions of this Security Instrument), without
Beneficiary’s prior written consent, which consent may be granted or withheld in
Beneficiary’s sole and absolute discretion, Grantor shall not (i) sell, assign,
convey, transfer or otherwise dispose of any direct or indirect legal,
beneficial or equitable interest in all or any part of the Property, (ii) permit
or suffer any owner, directly or indirectly, of any beneficial interest in the
Property or Grantor to transfer such interest, whether by transfer of
partnership, membership, stock or other beneficial interest in any entity or
otherwise, or (iii) mortgage, pledge, hypothecate or otherwise encumber or
permit to be encumbered or grant or permit to be granted a security interest in
all or any part of, or a direct or indirect interest in, the Property or Grantor
or any beneficial or equitable interest in either the Property or Grantor. The
provisions of this Section shall not prohibit transfers of title or interest
under any will or testament or applicable law of descent. Consent to one such
transfer or encumbrance by Beneficiary shall not be deemed a waiver to require
such consent to further or future transfers or encumbrances, provided that
Beneficiary’s consent to any such transfer or encumbrance under the First
Security Instrument shall be deemed its consent to the same under this Security
Instrument.
5.5    Further Encumbrance of Chattels. Grantor will neither create nor permit
any lien, security interest or encumbrance against the Chattels or Intangible
Personalty or any part thereof or interest therein, other than the liens and
security interests created by the First Security Instrument and the Loan
Documents, without the prior written consent of Beneficiary, which may be
withheld for any reason.
5.6    Assessments Against Property. Grantor will not, without the prior written
approval of Beneficiary, which may be withheld for any reason, hereafter consent
to or allow the creation of any so called special districts, special improvement
districts, benefit assessment districts or similar districts, or any other body
or entity of any type, or allow to occur any other event, that would or might
result in the imposition of any additional taxes, assessments or other monetary
obligations or burdens on the Property, (other than increases in ad valorem real
estate taxes from time to time imposed by applicable taxing authorities), and
this provision shall serve as RECORD NOTICE to any such district or districts or
any governmental entity under whose authority such district or districts exist
or are being formed that, should Grantor or any other person or entity include
all or any portion of the Property in such district or districts, whether formed
or in the process of formation, without first obtaining Beneficiary’s express
written consent, the rights of Beneficiary in the Property pursuant to this
Security Instrument or following any foreclosure of this Security Instrument,
and the rights of any person or entity to whom Beneficiary might transfer the
Property following a foreclosure of this Security Instrument, shall be senior
and superior to any taxes, charges, fees, assessments or other impositions of
any kind or nature whatsoever, or liens (whether statutory, contractual or
otherwise) levied or imposed, or to be levied or imposed, upon the Property or
any portion thereof as a result of inclusion of the Property in such district or
districts.
5.7    Transfer or Removal of Chattels. Grantor will not sell, transfer or
remove from the Property all or any part of the Chattels, unless the items sold,
transferred, or removed are obsolete or are simultaneously replaced with similar
items of equal or greater value.
5.8    Change of Name, Organizational I.D. No. or Location. Grantor will not
change its name or the name under which it does business (or adopt or begin
doing business under any other name or assumed or trade name), change its
organizational identification number, or change its location, without first
notifying Beneficiary of its intention to do so and delivering to Beneficiary
such organizational documents of Grantor and executed modifications or
supplements to this Security Instrument (and to any financing statement which
may be filed in connection herewith) as Beneficiary may require. For purposes of
the foregoing, Grantor’s “location” shall mean (a) if Grantor is a registered
organization, Grantor’s state of registration, (b) if Grantor is an individual,
the state of Grantor’s principal residence, or (c) if Grantor is neither a
registered organization nor an individual, the state in which Grantor’s place of
business (or, if Grantor has more than one place of business, the Grantor’s
chief executive office) is located.
5.9    Improper Use of Property or Chattels. Grantor will not use the Property
or the Chattels for any purpose or in any manner which violates any applicable
law, ordinance, or other governmental requirement, the requirements or
conditions of any insurance policy, or any private covenant.
5.10    ERISA. Grantor shall not engage in any transaction which would cause the
Note (or the exercise by Beneficiary of any of its rights under the Loan
Documents) to be a non-exempt, prohibited transaction under ERISA (including for
this purpose the parallel provisions of Section 4975 of the Internal Revenue
Code of 1986, as amended), or otherwise result in Beneficiary being deemed in
violation of any applicable provisions of ERISA. Grantor shall indemnify,
protect, defend, and hold Beneficiary harmless for, from and against any and all
losses, liabilities, damages, claims, demands, judgments, costs, and expenses
(including, without limitation attorneys’ fees and costs incurred in the
investigation, defense, and settlement of claims and in obtaining any individual
ERISA exemption or state administrative exception that may be required, in
Beneficiary’s sole and absolute discretion) that Beneficiary may incur, directly
or indirectly, as the result of the breach by Grantor of any warranty or
representation set forth in Section 3.3(x) hereof or the breach by Grantor of
any covenant contained in this Section. This indemnity shall survive any
termination, satisfaction or foreclosure of this Security

11



--------------------------------------------------------------------------------




Instrument. IT IS THE EXPRESS INTENTION OF GRANTOR AND BENEFICIARY THAT THE
INDEMNITY SET FORTH IN THIS SECTION SHALL COVER LOSSES, LIABILITIES, DAMAGES,
CLAIMS, JUDGMENTS, COSTS AND EXPENSES ARISING FROM THE NEGLIGENCE (EXCLUDING
GROSS NEGLIGENCE) OF THE INDEMNIFIED PARTY.
5.11    Intentionally Deleted.
5.12    REA and Other Major Approvals. Without Beneficiary’s prior written
consent, which may be granted or withheld in Beneficiary’s reasonable
discretion, Grantor shall not enter into or modify any reciprocal easement
agreement, declaration, covenant, condition or restriction, ground lease,
operating agreement, or any document recorded against the Property.
5.13    Intentionally Deleted.
ARTICLE 6
EVENTS OF DEFAULT
Each of the following events will constitute an event of default (an “Event of
Default”) under this Security Instrument and under each of the other Loan
Documents:
6.1    Failure to Make Payment. Grantor’s failure to make any payment when due
under the Secured Guaranty or this Security Instrument.
6.2    Due on Sale or Encumbrance. The occurrence of any violation of any
covenant contained in Section 5.4, 5.5 or 5.7 hereof.
6.3    Other Obligations. The failure of Grantor to properly perform any
obligation contained herein or in the Secured Guaranty (other than the
obligation to make payments under the Secured Guaranty or this Security
Instrument) and the continuance of such failure for a period of thirty (30) days
following written notice thereof from Beneficiary to Grantor; provided, however,
that if such failure is not curable within such thirty (30) day period, then, so
long as Grantor commences to cure such failure within such thirty (30) day
period and is continually and diligently attempting to cure to completion, such
failure shall not be an Event of Default unless such failure remains uncured for
one hundred twenty (120) days after such written notice to Grantor.
6.4    Levy Against Property. The levy against any of the Property, Chattels or
Intangible Personalty, of any execution, attachment, sequestration or other
writ.
6.5    Liquidation. The liquidation, termination or dissolution of Grantor or
any Controlling Person, at any time that Grantor is the borrower under the Loan.
6.6    Appointment of Receiver. The appointment of a trustee or receiver for the
assets, or any part thereof, of Grantor, or any Controlling Person, or the
appointment of a trustee or receiver for any real or personal property, or the
like, or any part thereof, representing the security for the Secured
Obligations.
6.7    Assignments. The making by Grantor or any Controlling Person of a
transfer in fraud of creditors or an assignment for the benefit of creditors.
6.8    Order for Relief. The entry in bankruptcy of an order for relief for or
against Grantor or any Controlling Person.
6.9    Bankruptcy. The filing of any petition (or answer admitting the material
allegations of any petition), or other pleading, seeking entry of an order for
relief for or against Grantor or any Controlling Person as a debtor or bankrupt
or seeking an adjustment of any of such parties’ debts, or any other relief
under any state or federal bankruptcy, reorganization, debtor’s relief or
insolvency laws now or hereafter existing, including, without limitation, a
petition or answer seeking reorganization or admitting the material allegations
of a petition filed against any such party in any bankruptcy or reorganization
proceeding, or the act of any of such parties in instituting or voluntarily
being or becoming a party to any other judicial proceedings intended to effect a
discharge of the debts of any such parties, in whole or in part, or a
postponement of the maturity or the collection thereof, or a suspension of any
of the rights or powers of a trustee or of any of the rights or powers granted
to Beneficiary herein, or in any other document executed in connection herewith.
6.10    Misrepresentation. If any representation or warranty made by Grantor or
any Controlling Person, or in any of the other Loan Documents or any other
instrument or document modifying, renewing, extending, evidencing, securing or
pertaining to the Note is false, or intentionally misleading in any material
respect.
6.11    Judgments. The failure of (a) Grantor or GC Member to pay any money
judgment in excess of $10,000.00 or (b) any Controlling Person to pay any money
judgment in excess of $200,000.00, in either case against any such party before
the expiration of thirty (30) days after such judgment becomes final and no
longer appealable.
6.12    Admissions Regarding Debts. The admission of Grantor or any Controlling
Person in writing, other than to Beneficiary, of any such party’s inability to
pay such party’s debts as they become due.

12



--------------------------------------------------------------------------------




6.13    Assertion of Priority. The assertion of any claim of priority over this
Security Instrument, by title, lien, or otherwise, unless Grantor within
forty-five (45) days after such assertion either causes the assertion to be
withdrawn or provides Beneficiary with such security as Beneficiary may require
to protect Beneficiary against all loss, damage, or expense, including
attorneys’ fees, which Beneficiary may incur in the event such assertion is
upheld.
6.14    Intentionally Deleted.
6.15    Other Liens. The occurrence of any default by Grantor, after the lapse
of any applicable grace or cure period, or the occurrence of any event or
circumstance defined as an Event of Default, under any other consensual lien
encumbering the Property, or any part thereof or interest therein, or any
document or instrument evidencing obligations secured thereby.
6.16    Other Indebtedness. The occurrence of any default by Grantor, after the
lapse of any applicable grace or cure period, or the occurrence of any event or
circumstance defined as an Event of Default, under any other indebtedness
incurred or owing by Grantor, or any document or instrument evidencing any
obligation to pay such indebtedness.
6.17    Intentionally Deleted.
6.18    Other Loan Documents. Any “Event of Default” (as defined in the Other
Loan Documents) under any of the Other Loan Documents shall constitute an Event
of Default hereunder and under the other Loan Documents. Any “Event of Default”
(as defined in the Other Loan Guaranty Documents) under any of the Other Loan
Guaranty Documents shall constitute an Event of Default hereunder and under the
Loan Documents. Notwithstanding anything to the contrary contained herein, any
“Event of Default” as defined in the First Security Instrument or any of the
Loan Documents shall constitute an immediate Event of Default hereunder. Grantor
and Beneficiary hereby acknowledge and agree that (i) the owners of Grantor own
a direct or indirect interest in the Other Borrowers; (ii) that the foregoing
provisions have been made in consideration of, among other things, Beneficiary’s
agreement to modify the Loan to Grantor under such terms and conditions as
agreed by the parties; and (iii) that this Section 6.18 has been agreed to for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.
ARTICLE 7
BENEFICIARY’S REMEDIES
Immediately upon or any time after the occurrence of any Event of Default
hereunder, Beneficiary may exercise any remedy available at law or in equity,
including but not limited to those listed below and those listed in the other
Loan Documents, in such sequence or combination as Beneficiary may determine in
Beneficiary’s sole discretion:
7.1    Performance of Defaulted Obligations. Beneficiary may make any payment or
perform any other obligation under the Loan Documents or under Leases which
Grantor has failed to make or perform, and Grantor hereby irrevocably appoints
Beneficiary as the true and lawful attorney-in-fact for Grantor to make any such
payment and perform any such obligation in the name of Grantor and such
appointment is deemed coupled with an interest. All payments made and expenses
(including attorneys’ fees and expenses) incurred by Beneficiary in this
connection, together with interest thereon at the Default Rate from the date
paid or incurred until repaid, will be part of the Secured Obligations and will
be immediately due and payable by Grantor to Beneficiary. In lieu of advancing
Beneficiary’s own funds for such purposes, Beneficiary may use any funds of
Grantor which may be in Beneficiary’s possession, including but not limited to
insurance or condemnation proceeds and amounts deposited for taxes, insurance
premiums, or other purposes.
7.2    Specific Performance and Injunctive Relief. Notwithstanding the
availability of legal remedies, Beneficiary will be entitled to obtain specific
performance, mandatory or prohibitory injunctive relief, or other equitable
relief requiring Grantor to cure or refrain from repeating any Default.
7.3    Acceleration of Secured Obligations. Beneficiary may, without notice or
demand, declare all of the Secured Obligations immediately due and payable in
full.
7.4    Suit for Monetary Relief. With or without accelerating the maturity of
the Secured Obligations, Beneficiary may sue from time to time for any payment
due under the Secured Guaranty, or for money damages resulting from Grantor’s
default under the Secured Guaranty or this Security Instrument.
7.5    Possession of Property. To the extent permitted by law, Beneficiary may
enter and take possession of the Property without seeking or obtaining the
appointment of a receiver, may employ a managing agent for the Property, and may
lease or rent all or any part of the Property, either in Beneficiary’s name or
in the name of Grantor, and may collect the rents, issues, and profits of the
Property. Any revenues collected by Beneficiary under this Section will be
applied first toward payment of all expenses (including attorneys’ fees)
incurred by Beneficiary, together with interest thereon at the Default Rate from
the date incurred until repaid, and the balance, if any, will be applied against
the Secured Obligations in such order and manner as Beneficiary may elect in its
sole discretion.
7.6    Enforcement of Security Interests. Beneficiary may exercise all rights of
a secured party under the Code with respect to the Chattels and the Intangible
Personalty, including but not limited to taking possession of, holding, and
selling the Chattels and enforcing or otherwise realizing upon any accounts and
general intangibles. Any requirement for reasonable notice of the time and place

13



--------------------------------------------------------------------------------




of any public sale, or of the time after which any private sale or other
disposition is to be made, will be satisfied by Beneficiary’s giving of such
notice to Grantor at least ten (10) days prior to the time of any public sale or
the time after which any private sale or other intended disposition is to be
made. Without limiting the generality of the foregoing, it is the express
understanding and intent of the parties that as to any personal property
interests subject to Chapter 9 of the Code, Beneficiary, upon an Event of
Default, may proceed under such Code or may proceed as to both real and personal
property interests in accordance with the provisions of this Security Interest
and its rights and remedies in respect to real property, and treat both real and
personal property interests as one parcel or package of security.
7.7    Foreclosure Against Property.
(a)    Beneficiary or Trustee, upon written request of Beneficiary, may: (i)
commence a judicial action to foreclose the lien of this Security Instrument as
a mortgage, appoint a receiver, or specifically enforce any of the covenants
hereof; (ii) exercise the power of sale herein contained, and deliver to Trustee
a written statement of breach, notice of default and election to cause Grantor’s
interest in the Property to be sold; and/or (iii) deposit with Trustee this
Security Instrument and the Secured Guaranty and such receipts and evidence of
expenditures made and secured hereby as Trustee may require.
(b)    Upon receipt of such statement and notice from Beneficiary, Trustee shall
cause to be recorded, published and delivered to Grantor such notice of sale as
then required by law and by this Security Instrument. Trustee shall, without
other demand on Grantor, after lapse of such time as may then be required by law
and after recordation of a notice of sale and after such notice of sale having
been given as required by law, sell the Property at the time and place of sale
fixed by it in said notice of sale and in accordance with applicable laws of the
State of Texas, either as a whole or in separate lots or parcels or items as
Trustee shall deem expedient, and in such order as it may determine, at public
auction to the highest bidder for cash in lawful money of the United States
payable at the time of sale. Trustee shall deliver to such purchaser or
purchasers thereof its good and sufficient deed or deeds conveying the property
so sold, but without any covenant or warranty, express or implied. The recitals
in such deed of any matters or facts shall be conclusive proof of the
truthfulness thereof. Any person, including, without limitation, Grantor,
Trustee or Beneficiary, may purchase at such sale and Grantor hereby covenants
to warrant and defend the title of such purchaser or purchasers.
(c)    After deducting all costs, fees and expenses of Trustee and of this
trust, including, without limitation, Trustee’s fees and reasonable attorneys’
fees and costs of evidence of title in connection with sale, Trustee shall apply
the proceeds of sale in the following priority, to payment of: (i) first, all
sums expended under the terms of the Loan Documents, not then repaid, with
accrued interest thereon at the Default Rate; (ii) second, all sums due under
the Note; (iii) all other sums, then secured thereby; and (iv) the remainder, if
any, to the person or persons legally entitled thereto.
(d)    Trustee may postpone sale of all or any portion of the Property by public
announcement at such time and place of sale, and from time to time thereafter
may postpone such sale by public announcement or subsequently noticed sale, and
without further notice make such sale at the time fixed by the last
postponement, or may, in its discretion, give a new notice of sale.
(e)    Nothing in this Section dealing with foreclosure procedures or specifying
particular actions to be taken by Beneficiary shall be deemed to contradict or
add to the requirements and procedures now or hereafter specified by the laws of
the State of Texas, and any such inconsistency shall be resolved in favor of the
State’s law applicable at the time of foreclosure. In any event, all
foreclosures under the power of sale which is herein conferred shall be
accomplished in accordance with the following provisions:
(i)    Public Sale. Trustee is hereby authorized and empowered, and it shall be
Trustee’s special duty, upon such request of Beneficiary, to sell the Property,
or any part thereof, at public auction to the highest bidder for cash, with or
without having taken possession of same. Any such sale (including notice
thereof) shall comply with the applicable requirements, at the time of the sale,
of Section 51.002 of the Texas Property Code or, if and to the extent such
statute is not then in force, with the applicable requirements, at the time of
the sale, of the successor statute or statutes, if any, governing sales of Texas
real property under powers of sale conferred by deeds of trust. If there is no
statute in force at the time of the sale governing sales of Texas real property
under powers of sale conferred by deeds of trust, such sale shall comply with
applicable law, at the time of the sale, governing sales of Texas real property
under powers of sale conferred by deeds of trust. Trustee or its successor or
substitute may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale held by Trustee, including the
posting of notices, and the conduct of sale, but in the name and on behalf of
Trustee, its successor or substitute.
(ii)    Right to Require Proof of Financial Ability and/or Cash Bid. At any time
during the bidding, the Trustee may require a bidding party (i) to disclose its
full name, state and city of residence, occupation, and specific business office
location, and the name and address of the principal the bidding party is
representing (if applicable), and (ii) to demonstrate reasonable evidence of the
bidding party’s financial ability (or, if applicable, the financial ability of
the principal of such bidding party), as a condition to the bidding party
submitting bids at the foreclosure sale. If any such bidding party (the
“Questioned Bidder”) declines to comply with the Trustee’s requirement in this
regard, or if

14



--------------------------------------------------------------------------------




such Questioned Bidder does respond but the Trustee, in Trustee’s sole and
absolute discretion, deems the information or the evidence of the financial
ability of the Questioned Bidder (or, if applicable, the principal of such
bidding party) to be inadequate, then the Trustee may continue the bidding with
reservation; and in such event (A) the Trustee shall be authorized to caution
the Questioned Bidder concerning the legal obligations to be incurred in
submitting bids, and (B) if the Questioned Bidder is not the highest bidder at
the sale, or if having been the highest bidder the Questioned Bidder fails to
deliver the cash purchase price payment promptly to the Trustee, all bids by the
Questioned Bidder shall be null and void. The Trustee may, in Trustee’s sole and
absolute discretion, determine that a credit bid may be in the best interest of
the Grantor and Beneficiary, and elect to sell the Property for credit or for a
combination of cash and credit; provided, however, that the Trustee shall have
no obligation to accept any bid except an all cash bid. In the event the Trustee
requires a cash bid and cash is not delivered within a reasonable time after
conclusion of the bidding process, as specified by the Trustee, but in no event
later than 3:45 p.m. local time on the day of sale, then said contingent sale
shall be null and void, the bidding process may be recommenced, and any
subsequent bids or sale shall be made as if no prior bids were made or accepted.
(iii)    Sale Subject to Unmatured Debt. In addition to the rights and powers of
sale granted under the preceding provisions of this subsection, if default is
made in the payment of any installment of the Secured Obligations and is not
cured within applicable cure periods, Beneficiary may, at Beneficiary’s option,
at once or at any time thereafter while any matured installment remains unpaid,
without declaring the entire Secured Obligations to be due and payable, orally
or in writing direct Trustee to enforce this Security Instrument and to sell the
Property subject to such unmatured Secured Obligations and to the rights,
powers, liens, security interests, and assignments securing or providing
recourse for payment of such unmatured Secured Obligations, in the same manner,
all as provided in the preceding provisions of this subsection. Sales made
without maturing the Secured Obligations may be made hereunder whenever there is
an uncured default in the payment of any installment of the Secured Obligations,
without exhausting the power of sale granted hereby, and without affecting in
any way the power of sale granted under this subsection, the unmatured balance
of the Secured Obligations or the rights, powers, liens, security interests, and
assignments securing or providing recourse for payment of the Secured
Obligations.
(iv)    Partial Foreclosure. Sale of a part of the Property shall not exhaust
the power of sale, but sales may be made from time to time until the Secured
Obligations are paid in full. It is intended by each of the foregoing provisions
of this subsection that Trustee may, after any request or direction by
Beneficiary, sell not only the land and the improvements, but also the equipment
and other interests constituting a part of the Property or any part thereof,
along with the land and the improvements or any part thereof, as a unit and as a
part of a single sale, or may sell at any time or from time to time any part or
parts of the Property separately from the remainder of the Property. It shall
not be necessary to have present or to exhibit at any sale any of the Property.
Any sale of personal property made hereunder shall be deemed to have been a
public sale conducted in a commercially reasonable manner if held
contemporaneously with, or as part of, and upon the same notice as required for
the sale of real property under the power of sale granted herein.
(v)    Trustee’s Deeds. AFTER ANY SALE UNDER THIS SUBSECTION, TRUSTEE SHALL MAKE
GOOD AND SUFFICIENT DEEDS, ASSIGNMENTS, AND OTHER CONVEYANCES TO THE PURCHASER
OR PURCHASERS THEREUNDER IN THE NAME OF GRANTOR, CONVEYING THE PROPERTY OR ANY
PART THEREOF SO SOLD TO THE PURCHASER OR PURCHASERS WITH GENERAL WARRANTY OF
TITLE BY GRANTOR. IT IS AGREED THAT IN ANY DEEDS, ASSIGNMENTS OR OTHER
CONVEYANCES GIVEN BY TRUSTEE, ABSENT FRAUD, WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE, ANY AND ALL STATEMENTS OF FACT OR OTHER RECITALS THEREIN MADE AS TO
THE IDENTITY OF BENEFICIARY, THE OCCURRENCE OR EXISTENCE OF ANY EVENT OF
DEFAULT, THE NOTICE OF INTENTION TO ACCELERATE, OR ACCELERATION OF, THE MATURITY
OF THE SECURED OBLIGATIONS, THE REQUEST TO SELL, NOTICE OF SALE, TIME, PLACE,
TERMS AND MANNER OF SALE, AND RECEIPT, DISTRIBUTION, AND APPLICATION OF THE
MONEY REALIZED THEREFROM, THE DUE AND PROPER APPOINTMENT OF A SUBSTITUTE
TRUSTEE, AND WITHOUT BEING LIMITED BY THE FOREGOING, ANY OTHER ACT OR THING
HAVING BEEN DULY DONE BY OR ON BEHALF OF BENEFICIARY OR BY OR ON BEHALF OF
TRUSTEE, SHALL BE TAKEN BY ALL COURTS OF LAW AND EQUITY AS PRIMA FACIE EVIDENCE
THAT SUCH STATEMENTS OR RECITALS STATE TRUE, CORRECT, AND COMPLETE FACTS AND ARE
WITHOUT FURTHER QUESTION TO BE SO ACCEPTED, AND GRANTOR DOES HEREBY RATIFY AND
CONFIRM ANY AND ALL ACTS THAT TRUSTEE MAY LAWFULLY DO IN THE PREMISES BY VIRTUE
HEREOF.
7.8    Appointment of Receiver. To the extent permitted by law, Beneficiary
shall be entitled, as a matter of absolute right and without regard to the value
of any security for the Secured Obligations or the solvency of any person liable
therefor, to the appointment of a receiver for the Property upon ex-parte
application to any court of competent jurisdiction. Grantor waives any right to
any hearing or notice of hearing prior to the appointment of a receiver. Such
receiver and its agents shall be empowered, but shall not be obligated

15



--------------------------------------------------------------------------------




to (a) take possession of the Property and any businesses conducted by Grantor
or any other person thereon and any business assets used in connection
therewith, (b) exclude Grantor and Grantor’s agents, servants, and employees
from the Property, (c) collect the rents, issues, profits, and income therefrom,
(d) complete any construction which may be in progress, (e) do such maintenance
and make such repairs and alterations as the receiver deems necessary, (f) use
all stores of materials, supplies, and maintenance equipment on the Property and
replace such items at the expense of the receivership estate, (g) pay all taxes
and assessments against the Property and the Chattels, all premiums for
insurance thereon, all utility and other operating expenses, and all sums due
under any prior or subsequent encumbrance, and (h) generally do anything which
Grantor could legally do if Grantor were in possession of the Property. All
expenses incurred by the receiver or its agents shall constitute a part of the
Secured Obligations. Any revenues collected by the receiver shall be applied
first to the expenses of the receivership, including attorneys’ fees incurred by
the receiver and by Beneficiary, together with interest thereon at the Default
Rate from the date incurred until repaid, and the balance shall be applied
toward the Secured Obligations in such order or manner as Beneficiary may in its
sole discretion elect or in such other manner as the court may direct. Unless
sooner terminated with the express consent of Beneficiary, any such receivership
will continue until the Secured Obligations have been discharged in full, or
until title to the Property has passed after foreclosure sale and all applicable
periods of redemption have expired.
7.9    Right to Make Repairs, Improvements. Should any part of the Property come
into the possession of Beneficiary, whether before or after an Event of Default,
Beneficiary may, but shall not be obligated to, use, operate, and/or make
repairs, alterations, additions and improvements to the Property for the purpose
of preserving it or its value. Grantor covenants to promptly reimburse and pay
to Beneficiary, at the place where the Note is payable, or at such other place
as may be designated by Beneficiary in writing, the amount of all reasonable
expenses (including the cost of any insurance, taxes, or other charges) incurred
by Beneficiary in connection with its custody, preservation, use or operation of
the Property, together with interest thereon from the date incurred by
Beneficiary at the Default Rate, and all such expenses, costs, taxes, interest,
and other charges shall be a part of the Secured Obligations. It is agreed,
however, that the risk of accidental loss or damage to the Property is
undertaken by Grantor and Beneficiary shall have no liability whatsoever for
decline in value of the Property, for failure to obtain or maintain insurance,
or for failure to determine whether any insurance ever in force is adequate as
to amount or as to the risks insured.
7.10    Collateral for All Obligations. Grantor acknowledges that the Property
is collateral for the full amount of the Secured Obligations. Neither
Beneficiary nor Trustee shall be required to marshal all or any part of the
Property or proceed against all or any part of the Property in any particular
sequence, and Beneficiary shall not be limited in the amount it can recover from
the Property to satisfy the Secured Obligations.
7.11    Intentionally Deleted.
7.12    Indemnity of Trustee. If any suit or proceeding be brought against the
Trustee or Beneficiary relating to this Security Instrument or the loan secured
hereby or if any suit or proceeding be brought which may affect the value or
title of the Property, Grantor shall defend, indemnify and hold harmless and on
demand reimburse Trustee or Beneficiary from any loss, cost, damage or expense
unless caused by Trustee’s or Beneficiary’s negligence or willful misconduct and
any sums expended by Trustee or Beneficiary shall bear interest at the Default
Rate and shall be due and payable on demand. IT IS THE EXPRESS INTENTION OF
GRANTOR AND BENEFICIARY THAT THE INDEMNITY SET FORTH IN THIS SECTION SHALL COVER
LOSSES, COSTS, DAMAGES AND EXPENSES CAUSED BY THE NEGLIGENCE (EXCLUDING GROSS
NEGLIGENCE) OF THE INDEMNIFIED PARTY.
7.13    Civil Action. In the event that Trustee is named as a party to any civil
action as Trustee in this Security Instrument, the Trustee shall be entitled to
employ an attorney at law, including Trustee if Trustee is a licensed attorney,
to represent Trustee in such action and the reasonable attorney’s fee of the
Trustee in such action shall be paid by the Beneficiary and added to the
principal of the Note secured by this Security Instrument and bear interest at
the Default Rate provided in the Note.
7.14    Credit of Beneficiary. To the maximum extent permitted by the laws of
the State of Texas, on a sale made under or by virtue of this Article,
Beneficiary may bid and acquire the Property, or any part thereof, and in lieu
of paying cash thereof may apply to the purchase price, all or any portion of
the unpaid Secured Obligations in such order as Beneficiary may elect.
7.15    Prima Facie Evidence. Grantor agrees that, in any assignments, deeds,
bills of sale, notices of sale, or postings, given by Beneficiary, any and all
statements of fact or other recitals therein made as to the identity of
Beneficiary, or as to the occurrence or existence of any Event of Default, or as
to the acceleration of the maturity of the Secured Obligations, or as to the
request to sell, posting of notice of sale, notice of sale, time, place, terms
and manner of sale and receipt, distribution and application of the money
realized therefrom, and without being limited by the foregoing, as to any other
act or thing having been duly done by Beneficiary, shall be taken by all courts
of law and equity as prima facie evidence that such statements or recitals state
facts and are without further question to be so accepted, and Grantor does
hereby ratify and confirm any and all acts that Beneficiary may lawfully do by
virtue hereof.
ARTICLE 8
ASSIGNMENT OF LEASES AND RENTS
8.1    Assignment of Leases and Rents. Grantor hereby unconditionally and
absolutely and presently grants, transfers and assigns unto Beneficiary all
rents, royalties, issues, profits and income (“Rents”) now or hereafter due or
payable for the occupancy or use of the Property, and all Leases, whether
written or oral, with all security therefor, including all guaranties thereof,
now or hereafter

16



--------------------------------------------------------------------------------




affecting the Property; on the condition that Beneficiary hereby grants to
Grantor, however, a license to collect and retain such Rents prior to the
occurrence of any Event of Default hereunder. Such license shall be revocable by
Beneficiary without notice to Grantor at any time after the occurrence of an
Event of Default. Grantor represents that the Rents and the Leases have not been
heretofore sold, assigned, transferred or set over by any instrument now in
force and will not at any time during the life of this assignment be sold,
assigned, transferred or set over by Grantor or by any person or persons
whomsoever; and Grantor has good right to sell, assign, transfer and set over
the same and to grant to and confer upon Beneficiary the rights, interest,
powers and authorities herein granted and conferred. Failure of Beneficiary at
any time or from time to time to enforce the assignment of Rents and Leases
under this Section shall not in any manner prevent its subsequent enforcement,
and Beneficiary is not obligated to collect anything hereunder, but is
accountable only for sums actually collected.
8.2    Further Assignments. Grantor shall give Beneficiary at any time upon
demand any further or additional forms of assignment of transfer of such Rents,
Leases and security as may be reasonably requested by Beneficiary, and shall
deliver to Beneficiary executed copies of all such Leases and security.
8.3    Application of Rents. Beneficiary shall be entitled to deduct and retain
a just and reasonable compensation from monies received hereunder for its
services or that of its agents in collecting such monies. Any monies received by
Beneficiary hereunder may be applied when received from time to time in payment
of any taxes, assessments or other liens affecting the Property regardless of
the delinquency, such application to be in such order as Beneficiary may
determine. The acceptance of this Security Instrument by Beneficiary or the
exercise of any rights by it hereunder shall not be, or be construed to be, an
affirmation by it of any Lease nor an assumption of any liability under any
Lease.
8.4    Collection of Rents. To the extent not prohibited by applicable law, upon
or at any time after an Event of Default shall have occurred and be continuing,
Beneficiary may declare all sums secured hereby immediately due and payable, and
may, at its option, without notice, and whether or not the Secured Obligations
shall have been declared due and payable, either in person or by agent, with or
without bringing any action or proceeding, or by a receiver to be appointed by a
court, (i) enter upon, take possession of, manage and operate the Property, or
any part thereof (including without limitation making necessary repairs,
alterations and improvements to the Property); (ii) make, cancel, enforce or
modify Leases; (iii) obtain and evict tenants; (iv) fix or modify Rents; (v) do
any acts which Beneficiary deems reasonably proper to protect the security
thereof; and (vi) either with or without taking possession of the Property, in
its own name sue for or otherwise collect and receive such Rents, including
those past due and unpaid. In connection with the foregoing, Beneficiary shall
be entitled and empowered to employ attorneys, and management, rental and other
agents in and about the Property and to effect the matters which Beneficiary is
empowered to do, and in the event Beneficiary shall itself effect such matters,
Beneficiary shall be entitled to charge and receive reasonable management,
rental and other fees therefor as may be customary in the area in which the
Property is located; and the reasonable fees, charges, costs and expenses of
Beneficiary or such persons shall be additional Secured Obligations. Beneficiary
may apply all funds collected as aforesaid, less costs and expenses of operation
and collection, including reasonable attorneys’ and agents’ fees, charges, costs
and expenses, as aforesaid, upon any Secured Obligations, and in such order as
Beneficiary may determine. The entering upon and taking possession of the
Property, the collection of such Rents and the application thereof as aforesaid
shall not cure or waive any default or waive, modify or affect notice of default
under the Note or this Security Instrument or invalidate any act done pursuant
to such notice.
8.5    Authority of Beneficiary. Any tenants or occupants of any part of the
Property are hereby authorized to recognize the claims of Beneficiary hereunder
without investigating the reason for any action taken by Beneficiary, or the
validity or the amount of indebtedness owing to Beneficiary, or the existence of
any default in the Note or this Security Instrument, or under or by reason of
this assignment of Rents and Leases, or the application to be made by
Beneficiary of any amounts to be paid to Beneficiary. The sole signature of
Beneficiary shall be sufficient for the exercise of any rights under this
assignment and the sole receipt of Beneficiary for any sums received shall be a
full discharge and release therefor to any such tenant or occupant of the
Property. Checks for all or any part of the rentals collected under this
assignment of Rents and Leases shall be drawn to the exclusive order of
Beneficiary.
8.6    Indemnification of Beneficiary. Nothing herein contained shall be deemed
to obligate Beneficiary to perform or discharge any obligation, duty or
liability of any lessor under any Lease of the Property, and Grantor shall and
does hereby indemnify and hold Beneficiary harmless from any and all liability,
loss or damage which Beneficiary may or might incur under any Lease of the
Property or by reason of this assignment; and any and all such liability, loss
or damage incurred by Beneficiary, together with the costs and expenses,
including reasonable attorneys’ fees, incurred by Beneficiary in defense of any
claims or demands therefor (whether successful or not), shall be additional
Secured Obligations, and Grantor shall reimburse Beneficiary therefor on demand.
IT IS THE EXPRESS INTENTION OF GRANTOR AND BENEFICIARY THAT THE INDEMNITY SET
FORTH IN THIS SECTION SHALL COVER LIABILITIES, LOSSES AND DAMAGES CAUSED BY THE
NEGLIGENCE (EXCLUDING GROSS NEGLIGENCE) OF THE INDEMNIFIED PARTY.
8.7    Texas Assignment of Rents Act. Notwithstanding anything to the contrary
in this Security Instrument, the Texas Assignment of Rents Act that was enacted
in 2011 and added to the Texas Property Code as new Chapter 64 will govern
enforcement of such assignment of rents, the application of proceeds, and the
turnover of rents to Beneficiary.

17



--------------------------------------------------------------------------------




ARTICLE 9
MISCELLANEOUS PROVISIONS
9.1    Time of the Essence. Time is of the essence with respect to all of
Grantor’s obligations under the Secured Guaranty and this Security Agreement.
9.2    Joint and Several Obligations. If Grantor is more than one person or
entity, then (a) all persons or entities comprising Grantor are jointly and
severally liable for all of the Secured Obligations; (b) all representations,
warranties, and covenants made by Grantor shall be deemed representations,
warranties, and covenants of each of the persons or entities comprising Grantor;
(c) any breach, Default or Event of Default by any persons or entities
comprising Grantor hereunder shall be deemed to be a breach, Default or Event of
Default of Grantor; (d) any reference herein contained to the knowledge or
awareness of Grantor shall mean the knowledge or awareness of any of the persons
or entities comprising Grantor; and (e) any event creating personal liability of
any of the persons or entities comprising Grantor shall create personal
liability for all such persons or entities.
9.3    Waiver of Homestead and Other Exemptions. To the extent permitted by law,
Grantor hereby waives all rights to any homestead or other exemption to which
Grantor would otherwise be entitled under any present or future constitutional,
statutory, or other provision of applicable state or federal law. Grantor hereby
waives any right it may have to require Beneficiary to marshal all or any
portion of the security for the Secured Obligations.
9.4    Non-Recourse; Exceptions to Non-Recourse. The recourse of Beneficiary and
Trustee with respect to the Secured Obligation and Grantor’s obligations under
this Security Agreement shall be solely to the Property, Chattels and Intangible
Personalty.
9.5    Rights and Remedies Cumulative. Beneficiary’s rights and remedies under
each of the Secured Guaranty and this Security Instrument are cumulative of the
right and remedies available to Beneficiary under each of the other such
documents and those otherwise available to Beneficiary at law or in equity. No
act of Beneficiary shall be construed as an election to proceed under any
particular provision of any such documents to the exclusion of any other
provision in the same or any other such document, or as an election of remedies
to the exclusion of any other remedy which may then or thereafter be available
to Beneficiary.
9.6    No Implied Waivers. Beneficiary shall not be deemed to have waived any
provision of any document unless such waiver is in writing and is signed by
Beneficiary. Without limiting the generality of the preceding sentence, neither
Beneficiary’s acceptance of any payment with knowledge of a Default by Grantor,
nor any failure by Beneficiary to exercise any remedy following a Default by
Grantor shall be deemed a waiver of such Default, and no waiver by Beneficiary
of any particular Default on the part of Grantor shall be deemed a waiver of any
other Default or of any similar Default in the future.
9.7    No Third-Party Rights. No person shall be a third-party beneficiary of
any provision of the Secured Guaranty or this Security Instrument. All
provisions of the Secured Guaranty or this Security Agreement favoring
Beneficiary are intended solely for the benefit of Beneficiary, and no third
party shall be entitled to assume or expect that Beneficiary will waive or
consent to modification of any such provision in Beneficiary’s sole discretion.
9.8    Preservation of Liability and Priority. Without affecting the liability
of Grantor or of any other person (except a person expressly released in
writing) for payment and performance of all of the Secured Obligations, and
without affecting the rights of Beneficiary with respect to any security not
expressly released in writing, and without impairing in any way the priority of
this Security Instrument over the interests of any person acquired or first
evidenced by recording subsequent to the recording hereof, Beneficiary may,
either before or after the maturity of the Note, and without notice or consent:
(a) release any person liable for payment or performance of all or any part of
the Secured Obligations; (b) make any agreement altering the terms of payment or
performance of all or any of the Secured Obligations; (c) exercise or refrain
from exercising, or waive, any right or remedy which Beneficiary may have under
the Secured Guaranty or this Security Instrument; (d) accept additional security
of any kind for any of the Secured Obligations; or (e) release or otherwise deal
with any real or personal property securing the Secured Obligations. Any person
acquiring or recording evidence of any interest of any nature in the Property,
the Chattels, or the Intangible Personalty shall be deemed, by acquiring such
interest or recording any evidence thereof, to have agreed and consented to any
or all such actions by Beneficiary.
9.9    Intentionally Deleted.
9.10    Notices. Any notice required or permitted to be given by Grantor or
Beneficiary under this Security Instrument shall be in writing and will be
deemed given (a) upon personal delivery, (b) on the first Business Day after
receipted delivery to a courier service which guarantees next-business-day
delivery, or (c) on the third Business Day after mailing, by registered or
certified United States mail, postage prepaid, in any case to the appropriate
party at its address set forth below:
If to Grantor:
The GC Net Lease (Houston Enclave) Investors, LLC
2121 Rosecrans Avenue, Suite 3321
El Segundo, California 90245
Attention: Mr. Joseph E. Miller

18



--------------------------------------------------------------------------------




with a copy to:
Griffin Capital Corporation
790 Estate Drive, Suite 180
Deerfield, IL 60015
Attention: Mary Higgins, Esq.
If to Beneficiary:
The Variable Annuity Life Insurance Company
National Union Fire Insurance Company of Pittsburgh, PA.
c/o AIG Investments
777 S. Figueroa St., 16th Floor
Los Angeles, California 90017
Attn: Director-Mortgage Lending and Real Estate
with a copy to:
Greenberg Traurig, LLP
1200 17th Street, 24th Floor
Denver, Colorado 80202
Attn: Peter C. Kelley, Esq.
Either party may change such party’s address for notices or copies of notices by
giving notice to the other party in accordance with this Section.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GRANTOR OR BENEFICIARY ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT BENEFICIARY'S OPTION BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT
TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND GRANTOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. GRANTOR DOES HEREBY DESIGNATE AND APPOINT:
C T Corporation System
111 Eighth Avenue
13th Floor
New York, NY 10011
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO GRANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GRANTOR, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. GRANTOR (I) SHALL GIVE PROMPT
NOTICE TO BENEFICIARY OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III)
SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR
OR REFUSES TO CONSENT TO SUCH DESIGNATION AS AUTHORIZED AGENT FOR GRANTOR
PURSUANT TO A WRITTEN CONSENT IN FORM AND SUBSTANCE SATISFACTORY TO BENEFICIARY.
9.11    Defeasance. Upon payment and performance in full of all of the Secured
Obligations, Beneficiary will execute and deliver to Grantor such documents as
may be required to release this Security Instrument of record.
9.12    Illegality. If any provision of this Security Instrument is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Security Instrument, the legality, validity, and enforceability
of the remaining provisions of this Security Instrument shall not be affected
thereby, and in lieu of each such illegal, invalid or unenforceable provision
there shall be added automatically as a part of this Security Instrument a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable. If the rights
and liens created by this Security Instrument shall be invalid or unenforceable
as to any part of the Secured Obligations, then the unsecured portion of the
Secured Obligations shall be completely paid prior to the payment of the
remaining and secured portion of the Secured Obligations, and all payments made
on the Secured Obligations

19



--------------------------------------------------------------------------------




shall be considered to have been paid on and applied first to the complete
payment of the unsecured portion of the Secured Obligations. The required
payments of unsecured portions of the Secured Obligations provided for in this
Section 9.12 may be deemed to be interest under applicable law.
9.13    Intentionally Deleted.
9.14    Obligations Binding Upon Grantor’s Successors. THE TRUSTEE MAY RESIGN OR
TRUSTEE BE REMOVED BY THE BENEFICIARY AT ANY TIME WITH OR WITHOUT CAUSE IN THE
MANNER PROVIDED BY LAW IN WRITING EXECUTED BY BENEFICIARY. BENEFICIARY MAY AT
ANY TIME APPOINT A SUCCESSOR TRUSTEE IN THE MANNER PROVIDED BY LAW. UPON THE
MAKING OF ANY SUCH APPOINTMENT AND DESIGNATION, ALL OF THE ESTATE AND TITLE OF
TRUSTEE IN THE PROPERTY SHALL VEST IN THE NAMED SUCCESSOR TRUSTEE AND WHICH
SHALL THEREUPON SUCCEED TO, AND SHALL HOLD, POSSESS AND EXECUTE, ALL THE RIGHTS,
POWERS, PRIVILEGES, IMMUNITIES AND DUTIES HEREIN CONFERRED UPON TRUSTEE. ALL
REFERENCES HEREIN TO “TRUSTEE” SHALL BE DEEMED TO REFER TO TRUSTEE (INCLUDING
ANY SUCCESSOR(S) OR SUBSTITUTE(S) APPOINTED AND DESIGNATED AS HEREIN PROVIDED)
FROM TIME TO TIME ACTING HEREUNDER. THE TRUSTEE SHALL NOT BE LIABLE FOR ANY
ERROR OF JUDGMENT OR ACT DONE BY TRUSTEE IN GOOD FAITH, OR BE OTHERWISE
RESPONSIBLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER (INCLUDING
TRUSTEE’S NEGLIGENCE), EXCEPT FOR TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. THE TRUSTEE SHALL HAVE THE RIGHT TO RELY ON ANY INSTRUMENT, DOCUMENT
OR SIGNATURE AUTHORIZING OR SUPPORTING ANY ACTION TAKEN OR PROPOSED TO BE TAKEN
BY HIM HEREUNDER, BELIEVED BY HIM IN GOOD FAITH TO BE GENUINE. ALL MONEYS
RECEIVED BY TRUSTEE SHALL, UNTIL USED OR APPLIED AS HEREIN PROVIDED, BE HELD IN
TRUST FOR THE PURPOSES FOR WHICH THEY WERE RECEIVED, BUT NEED NOT BE SEGREGATED
IN ANY MANNER FROM ANY OTHER MONEYS (EXCEPT TO THE EXTENT REQUIRED BY LAW), AND
TRUSTEE SHALL BE UNDER NO LIABILITY FOR INTEREST ON ANY MONEYS RECEIVED BY HIM
HEREUNDER. GRANTOR HEREBY RATIFIES AND CONFIRMS ANY AND ALL ACTS WHICH THE
HEREIN NAMED TRUSTEE OR HIS SUCCESSOR OR SUCCESSORS, SUBSTITUTE OR SUBSTITUTES,
IN THIS TRUST, SHALL DO LAWFULLY BY VIRTUE HEREOF. GRANTOR WILL REIMBURSE
TRUSTEE FOR, AND SAVE HIM HARMLESS AGAINST, ANY AND ALL LIABILITY AND EXPENSES
WHICH MAY BE INCURRED BY HIM IN THE PERFORMANCE OF HIS DUTIES. THE FOREGOING
INDEMNITY SHALL NOT TERMINATE UPON DISCHARGE OF THE SECURED OBLIGATIONS OR
FORECLOSURE, OR RELEASE OR OTHER TERMINATION, OF THIS SECURITY INSTRUMENT.
9.15    Construction. All pronouns and any variations of pronouns herein shall
be deemed to refer to the masculine, feminine, or neuter, singular or plural, as
the identity of the parties may require. Whenever the terms herein are singular,
the same shall be deemed to mean the plural, as the identity of the parties or
the context requires.
9.16    Attorneys’ Fees. If Beneficiary refers this Security Instrument or the
Secured Guaranty to any attorney for collection or seeks legal advice following
the occurrence of an Event of Default by or with respect to Grantor that has not
been waived by Beneficiary expressly in writing, or if Beneficiary is the
prevailing party in any action instituted on this Security Instrument or the
Secured Guaranty, or if any other judicial or non-judicial proceeding is
instituted by Beneficiary or any other person (provided that with respect to any
judicial or non-judicial action instituted by any other person, either (A) such
person shall consist of Grantor or any affiliate thereof, or (B) such proceeding
shall include Grantor or any affiliate thereof as a party thereto, and the facts
alleged, on the basis of which any cause of action or claim shall be asserted in
such proceeding, involve the action(s) or omission(s) on the part of Grantor or
any affiliate thereof under this Security Instrument or the Secured Guaranty),
and an attorney is employed by Beneficiary to appear in any such action or
proceeding, or in any action that materially affects Beneficiary’s interest in
this Security Instrument or the Property, or to seek appointment of a receiver
to reclaim, seek relief from a judicial or statutory stay, sequester, protect,
preserve or enforce Beneficiary’s interest in this Security Instrument or any
other security for the Note (including, but not limited to, proceedings under
federal bankruptcy law, in eminent domain, under the probate code, on appeal
(provided that for Beneficiary to recover appeal costs from Grantor hereunder,
Beneficiary shall have to be judicially determined to be a prevailing party in
such appeal), in arbitration, or in connection with any municipal, state or
federal tax lien), then Grantor and every endorser hereof and every person who
assumes the obligations secured by this Security Instrument or the Secured
Guaranty jointly and severally promise(s) to pay reasonable attorneys’ fees for
services performed by Beneficiary’s attorneys, and all costs and expenses
(including, without limitation, expert witness reasonable fees, costs of exhibit
preparation, document reproduction, postage, telecommunication expenses and
courier charges), incurred incident to such employment. If such fees are not
paid within ten (10) Business Days after demand therefor by Beneficiary, all
such costs and expenses shall bear interest at the Default Rate and the
repayment thereof shall also be secured by every instrument securing the
indebtedness evidenced hereby.
9.17    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW,
BENEFICIARY AND GRANTOR KNOWINGLY, IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY
WAIVE, TO THE FULLEST EXTENT NOT PROHIBITED BY LAW, ANY RIGHT EITHER MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON
THIS SECURITY INSTRUMENT, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
SECURITY INSTRUMENT OR ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING,

20



--------------------------------------------------------------------------------




STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR TO ANY
LOAN DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BENEFICIARY AND
GRANTOR TO ENTER INTO THE LOAN.
9.18    Governing Laws. The substantive, procedural and internal laws of the
State of Texas shall govern the validity, construction, enforcement, and
interpretation of this Security Instrument, without regard to the conflicts of
laws principles of such State.
9.19    Inconsistency. In the event of any inconsistency between the terms of
the Loan Documents and the terms of that certain Mortgage Loan Application
between Grantor and Beneficiary, as amended, the terms of the Loan Documents
shall govern and control in all respects.
9.20    Economic Sanctions, Anti-Money Laundering, Etc.. Grantor represents,
warrants and covenants to Beneficiary that:
(a)    None of the Grantor, the Guarantor nor any OFAC Controlling Persons is or
shall become: (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons (an “OFAC Listed Person”) published by
the Office of Foreign Assets Control, United States Department of the Treasury
(“OFAC”), or (ii) an agent, department, or instrumentality of, or otherwise
beneficially owned by, controlled by or acting on behalf of, directly or
indirectly, (x) any OFAC Listed Person or (y) any Person, entity, organization,
foreign country or regime that is the target of any sanctions programs
administered and/or enforced by OFAC, or (iii) blocked by or a target of United
States economic sanctions.
(b)    Neither the Grantor, the Guarantor nor any OFAC Controlling Person:  (i)
has been found in violation of, charged with, or convicted of, money laundering,
drug trafficking, terrorist-related activities or other money laundering
predicate crimes under the Currency and Foreign Transactions Reporting Act of
1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT Act or any other
United States law or regulation governing such activities (collectively,
“Anti-Money Laundering Laws”) or any U.S. economic sanctions violations, or (ii)
to Grantor’s actual knowledge after making due inquiry, is under investigation
by any Governmental Authority for possible violation of Anti-Money Laundering
Laws or any U.S. economic sanctions violations, or (iii) has been assessed civil
penalties under any Anti-Money Laundering Laws or any U.S. economic sanctions,
or (iv) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws.
(c)    None of the Grantor, Guarantor, the OFAC Controlling Persons, nor the
officers and directors of any of them:  (i) are owned or controlled by the
government or a national of Cuba, Iran, Sudan, Burma (Myanmar), North Korea or
Syria, (ii) are located in Cuba, Iran, Sudan, Burma (Myanmar), North Korea or
Syria, or (iii) does business in or with Cuba, Iran, Sudan, North Korea, Burma
(Myanmar) or Syria. 
(d)    Grantor shall promptly deliver to Beneficiary any certification or other
evidence reasonably requested from time to time by Beneficiary confirming
Grantor’s compliance with this Section.  The representations, warranties and
covenants set forth in this Section shall be deemed repeated and reaffirmed by
Grantor as of each date that Grantor makes a payment to Beneficiary under the
Note, this Security Instrument and the other Loan Documents or receives any
payment from Beneficiary.  Grantor shall promptly notify Beneficiary in writing
should Grantor become aware of any change in the information set forth in these
representations, warranties and covenants.
For the purposes of the foregoing Section:
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract or otherwise.
“OFAC Controlling Person” means any person or entity that controls either the
Grantor or the Guarantor, and all holders of 25% or more of the partnership,
voting stock, membership or other ownership interest of the Grantor or Guarantor
(as applicable), and/or any of the foregoing Controlling Persons.
“Governmental Authority” means (a) the government of (i) the United States of
America or any state or other political subdivision thereof, or (ii) any other
jurisdiction in which the Grantor, Guarantor or Controlling Person (as
applicable) conducts all or any part of its business, or which asserts
jurisdiction over any properties of any of the foregoing, or (b) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, any such government.
9.21    Successor Trustee. Trustee may resign by an instrument in writing
addressed to Beneficiary, or Trustee may be removed at any time without cause
and Beneficiary may substitute a successor or successors to any Trustee named
herein or acting hereunder by an instrument in writing executed and acknowledged
by Beneficiary mailed to Grantor and recorded in the county in which the
Property is located, and complying with all other provisions of applicable law.
In case of the death, resignation, removal or disqualification of Trustee or if
for any reason Beneficiary shall deem it desirable to appoint a substitute or
successor trustee to act instead of the herein named Trustee or any substitute
or successor trustee, then Beneficiary shall have the right and is hereby
authorized and empowered to appoint a successor trustee, or a substitute
trustee, without other formality than appointment and designation as set forth
above and the authority hereby conferred shall extend to the appointment of
other successor and substitute trustees successively until the Secured
Obligations secured hereby have been paid in full or until the Property is sold
hereunder. Such appointment and designation by Beneficiary shall be full
evidence of the right and authority to make the same and of all facts therein
recited. If Beneficiary is a corporation and such

21



--------------------------------------------------------------------------------




appointment is executed in its behalf by an officer of such corporation, such
appointment shall be conclusively presumed to be executed with authority and
shall be valid and sufficient without proof of any action by the board of
directors or any superior officer of the corporation. Upon the making of any
such appointment and designation, all of the estate and title of Trustee in the
Property shall, without conveyance form the Trustee predecessor, vest in the
named successor or substitute trustee and he shall thereupon succeed to and
shall hold, possess and execute all the rights, powers, privileges, immunities
and duties herein conferred upon Trustee; but nevertheless, upon the written
request of Beneficiary or of the successor or substitute Trustee all of the
estate and title in the Property of the Trustee so ceasing to act, together with
all the rights, powers, privileges, immunities and duties herein conferred upon
Trustee, and shall duly assign, transfer and deliver any of the properties and
moneys held by said Trustee hereunder to said successor or substitute Trustee.
All references herein to Trustee shall be deemed to refer to the trustee
(including any successor or substitute appointed and designated as herein
provided) from time to time acting hereunder. Grantor hereby ratifies and
confirms any and all acts which the herein named Trustee or his successor or
successors, substitute or substitutes, in this trust, shall do lawfully by
virtue hereof.
9.22    Co-Lending.
(a)    Notwithstanding that the Secured Guaranty guarantees the obligations of
the borrower under each of the Other Loans, each of which Other Loans is
evidenced by 2 separate promissory notes, Beneficiary agrees that the “Holder”
(as defined in such promissory notes) of each such separate promissory notes for
each Other Loan shall pursue the same remedies simultaneously under such
promissory notes with respect to such Other Loan and under the Secured Guaranty
and the Other Loan Documents relating to such Other Loan as if such Other Loan
were evidenced by only one promissory note.
(b)    Grantor and Guarantor shall be entitled to rely, shall be obligated to
rely, and shall be fully protected in relying upon any written resolution,
notice, consent, approval, waiver, certificate, affidavit, letter, telegram,
facsimile, telex, e-mail, statement or other document (each a “Communication”)
believed by it to be genuine and correct and solely to the extent that such
Communication is signed, sent or made by both VALIC and NUF in connection with
the Loan. Any Communication not signed or sent by or on behalf of both VALIC and
NUF shall not be valid.
9.23    NO ORAL AGREEMENTS. THIS SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]



22



--------------------------------------------------------------------------------




[SIGNATURE PAGE TO SECOND DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING, AND
ASSIGNMENT OF LEASES AND RENTS SECURING GUARANTY (TEXAS)]
IN WITNESS WHEREOF, Grantor has executed and delivered this Security Instrument
as of the date first mentioned above.
THE GC NET LEASE (HOUSTON ENCLAVE) INVESTORS, LLC,
a Delaware limited liability company
By: The GC Net Lease (Houston Enclave) Member, LLC,
a Delaware limited liability company,
its Sole Member
By: Griffin Capital Essential Asset Operating Partnership, L.P.,
a Delaware limited partnership,
its Sole Member
By: Griffin Capital Essential Asset REIT, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Joseph E. Miller            
Joseph E. Miller, Chief Financial Officer



23

